


Exhibit 10.27

 

 

 

$15,000,000 Yen Denominated

 

CREDIT AGREEMENT

 

Dated as of December 29, 2003

 

Between

 

OCULAR SCIENCES K.K.

 

and

 

WELLS FARGO HSBC TRADE BANK N.A.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 CREDIT FACILITY

 

 

 

Section 1.01

Commitment to Lend

 

Section 1.02

Manner of Borrowing

 

Section 1.03

Interest

 

(a)

Rates

 

(b)

Payment

 

(c)

Maximum Interest Rate

 

Section 1.04

Repayment

 

Section 1.05

Prepayments

 

Section 1.06

Evidence of Indebtedness

 

Section 1.07

Facility Fee

 

Section 1.08

Computation of Interest

 

Section 1.09

Payments by the Borrower

 

(a)

Time, Place and Manner

 

(b)

No Reductions

 

(c)

Grossing-up of Payments

 

(d)

Authorization to Charge Accounts

 

(e)

Extension of Payment Dates

 

 

 

ARTICLE 2 CONDITIONS TO LOANS

 

 

 

Section 2.01

Conditions to Initial Loan

 

Section 2.02

Conditions to Each Loan

 

 

 

ARTICLE 3 CERTAIN REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01

Organization; Power; Qualification

 

Section 3.02

Subsidiaries

 

Section 3.03

Authorization; Enforceability; Required Consents; Absence of Conflicts

 

Section 3.04

Litigation

 

Section 3.05

Burdensome Provisions

 

Section 3.06

No Adverse Change or Event

 

 

 

ARTICLE 4 CERTAIN COVENANTS

 

 

 

Section 4.01

Preservation of Existence and Properties, Scope of Business, Compliance with
Law, Payment of Taxes and Claims, Preservation of Enforceability

 

Section 4.02

Insurance

 

Section 4.03

Use of Proceeds

 

Section 4.04

Guaranties

 

Section 4.05

Liens

 

Section 4.06

Restricted Payments

 

 

i

--------------------------------------------------------------------------------


 

Section 4.07

Merger or Consolidation; Sale of Assets

 

Section 4.08

Minimum Net Profit

 

Section 4.09

Minimum Quick Ratio

 

Section 4.10

Investments

 

Section 4.11

Limitation on Indebtedness

 

Section 4.12

Capital Expenditures

 

Section 4.13

Benefit Plans

 

Section 4.14

Transactions with Affiliates

 

Section 4.15

Issuance or Disposition of Capital Securities

 

 

 

 

ARTICLE 5 FINANCIAL STATEMENTS AND INFORMATION

 

 

 

Section 5.01

Financial Statements and Information to Be Furnished

 

(a)

Quarterly Financial Statements; Director’s Certificate

 

(b)

Year-End Financial Statements; Accountants’ and Director’s Certificates

 

(c)

Requested Information

 

(d)

Notice of Defaults, Material Adverse Changes and Other Matters

 

Section 5.02

Accuracy of Financial Statements and Information

 

(a)

Historical Financial Statements

 

(b)

Future Financial Statements

 

(c)

Historical Information

 

(d)

Future Information

 

Section 5.03

Additional Covenants Relating to Disclosure

 

(a)

Accounting Methods and Financial Records

 

(b)

Fiscal Year

 

(c)

Visits, Inspections and Discussions

 

 

 

ARTICLE 6 DEFAULT

 

 

 

Section 6.01

Events of Default

 

Section 6.02

Remedies upon Event of Default

 

 

 

 

ARTICLE 7 ADDITIONAL CREDIT FACILITY PROVISIONS

 

 

 

Section 7.01

Mandatory Suspension of Loans

 

Section 7.02

Regulatory Changes

 

Section 7.03

Capital Requirements

 

Section 7.04

Funding Losses

 

Section 7.05

Determinations

 

Section 7.06

Change of Lending Office

 

 

 

 

ARTICLE 8 MISCELLANEOUS

 

 

 

Section 8.01

Notices and Deliveries

 

(a)

Manner of Delivery

 

(b)

Addresses

 

(c)

Effectiveness

 

 

ii

--------------------------------------------------------------------------------


 

(d)

Reasonable Notice

 

Section 8.02

Expenses; Indemnification

 

Section 8.03

Amounts Payable Due upon Request for Payment

 

Section 8.04

Remedies of the Essence

 

Section 8.05

Rights Cumulative

 

Section 8.06

Confidentiality

 

Section 8.07

Amendments; Waivers

 

Section 8.08

Set-Off; Suspension of Payment and Performance

 

Section 8.09

Assignments and Participations

 

(a)

Assignments

 

(b)

Participations

 

(c)

Rights of Assignees and Participants

 

Section 8.10

Governing Law

 

Section 8.11

Judicial Proceedings; Waiver of Jury Trial

 

Section 8.12

LIMITATION OF LIABILITY

 

Section 8.13

Severability of Provisions

 

Section 8.14

Counterparts

 

Section 8.15

Survival of Obligations

 

Section 8.16

Entire Agreement

 

Section 8.17

Successors and Assigns

 

Section 8.18

Currency of Payment

 

Section 8.19

Process Agent

 

 

 

 

ARTICLE 9 INTERPRETATION

 

 

 

Section 9.01

Definitional Provisions

 

(a)

Defined Terms

 

(b)

Other Definitional Provisions

 

Section 9.02

Accounting Matters

 

Section 9.03

Representations and Warranties

 

Section 9.04

Captions

 

 

 

Schedule 1.02

Notice of Borrowing

 

Schedule 2.01(a)

Director’s Certificate of Borrower

 

Schedule 2.01(b)

Officer’s Certificate of Guarantor

 

Schedule 2.01(c)

(Director’s/Officer’s) Certificate of (Borrower/ Guarantor)

 

Schedule 2.01(d)

Form of Opinion of Counsel for the Borrower and the Guarantor

 

Schedule 2.01(e)

Form of Opinion of Counsel for the Borrower

 

Schedule 2.01(f)

Certificate of Negotiating Officer

 

Schedule 3.03

Schedule of Required Consents and Governmental Approvals

 

Schedule 3.04

Schedule of Material Litigation

 

 

iii

--------------------------------------------------------------------------------


 

Schedule 4.04

Schedule of Existing Guaranties

 

Schedule 4.05

Schedule of Existing Liens

 

Schedule 4.10

Schedule of Existing Investments

 

Schedule 4.11

Schedule of Existing Indebtedness

 

Schedule 4.14

Transactions with Affiliates

 

Schedule 5.01(a)

Ocular Sciences K.K.
Certificate as to Quarterly Financial Statements

 

Schedule 5.01(b)

Ocular Sciences K.K.
Certificate as to Year-End Financial Statements

 

Schedule 5.02(a)

Schedule of Historical Financial Information

 

Exhibit A

Promissory Note

 

Exhibit B

Form of Second Amendment to The Parent Credit Agreement

 

Exhibit C

Form of Third Amendment to The Parent Credit Agreement

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

Dated as of December 29, 2003

 

OCULAR SCIENCES K.K., a Japanese corporation, and WELLS FARGO HSBC TRADE BANK
N.A. agree as follows (with certain terms used herein being defined in
Article 9):

 


ARTICLE 1

CREDIT FACILITY

 

Section 1.01           Commitment to Lend.  Upon the terms and subject to the
conditions of this Agreement, the Bank agrees to make, from time to time during
the period from the Agreement Date through the Termination Date, one or more
Loans to the Borrower in an aggregate unpaid principal amount not exceeding at
any one time outstanding the Commitment at such time.

 

Section 1.02           Manner of Borrowing.

 

(a)           The Borrower shall give the Bank notice (which shall be
irrevocable) no later than 2:00 p.m. (California time) on the third Business Day
before the requested date for the making of any Loan (such third Business Day
being called the “Notification Date”).  Each such notice of borrowing shall be
in the form of Schedule 1.02 and shall specify (a) the requested date for the
making of the requested Loan, which shall be a Business Day, (b) the account to
which proceeds of the Loan will be remitted, (c) the Maturity Date for such Loan
requested pursuant to Section 1.04, and (d) the amount of such Loan, the Dollar
Equivalent of which (determined as of the Notification Date) shall not be less
than $500,000 (unless the requested Loan is for the entire undrawn amount of the
Commitment then available for borrowing hereunder).  Not later than the second
Business Day before the requested date for the making of such Loan, the Bank
will determine the Dollar Equivalent of the amount of the requested Loan as of
the Notification Date, and notify the Borrower if (i) the requested amount of
the Loan would exceed the undrawn Commitment (determined as of the Notification
Date, but assuming that all other Loans which are scheduled to mature on or
prior to the date requested for the making of such Loan will be duly repaid),
whereupon the amount of the requested Loan will be reduced to the undrawn
Commitment, and (ii) the Bank is unable to accept the Borrower’s requested
Maturity Date due to its inability to obtain funding for the relevant maturity
on commercially reasonable terms, the Bank shall promptly inform the Borrower of
such fact and shall provide Borrower with information respecting the terms that
the Bank could in fact obtain with respect to the proposed Loan (which terms
Borrower may accept or reject in the exercise of its reasonable discretion).

 

(b)           Each Loan so requested shall be disbursed by the Bank not later
than the requested date therefor (Tokyo time) in Yen in funds immediately
available to the Borrower by credit to an account of the Borrower as shall have
been specified in the applicable notice of borrowing and as shall be acceptable
to the Bank; provided that the Borrower hereby irrevocably directs the Bank to
apply the proceed of any Loan to any amounts then due hereunder (including

 

--------------------------------------------------------------------------------


 

any unpaid principal amount of and interest accrued on any other Loan maturing
on or prior to the date of disbursement of such Loan).

 

Section 1.03           Interest.

 

(a)           Rates.  Unless an Event of Default is continuing, each Loan and
each other amount due and payable under the Borrower Loan Documents shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the applicable Adjusted Euroyen Rate for the Interest Period plus 0.95%.  Any
principal or interest on any Loan, and any other amount payable under the Loan
Documents, which is not paid when due, and during an Event of Default, shall
bear interest at a rate per annum equal to the applicable Post-Default Rate
(whether before or after judgment).

 

(b)           Payment.  Interest shall be payable, (a) in the case of any Loan,
(i) on the last day of the Interest Period (and, if the duration of an Interest
Period is longer than three months, at intervals of three months after the first
day of such Interest Period), (ii) when such Loan shall be due (whether at
maturity, by reason of notice of prepayment or acceleration or otherwise), but
only to the extent then accrued on the amount then so due, and (b) in the case
of all other amounts due and payable under the Borrower Loan Documents, promptly
on demand.  Interest at the Post-Default Rate shall be payable on demand.

 

(c)           Maximum Interest Rate.  Nothing contained in the Loan Documents
shall require the Borrower at any time to pay interest at a rate exceeding the
Maximum Permissible Rate. If interest payable by the Borrower on any date would
exceed the maximum amount permitted by the Maximum Permissible Rate, such
interest payment shall automatically be reduced to such maximum permitted
amount, and interest for any subsequent Loans, to the extent less than the
maximum amount permitted for such Loans by the Maximum Permissible Rate, shall
be increased by the unpaid amount of any other Loan.  Any interest actually
received for any Loan in excess of such maximum amount permitted for such period
shall be deemed to have been applied as a prepayment of the Loans in the inverse
order of maturity.

 

Section 1.04           Repayment.  Unless required to be repaid earlier pursuant
to the terms of this Agreement, each Loan shall be repaid by Borrower in full on
the Maturity Date.  The Maturity Date for each Loan shall be approximately the
same day as the date of making the Loan in the first, second, third, or sixth
calendar months after the date of the making of such Loan as may be requested by
the Borrower in a notice of borrowing; provided that if the Maturity Date would
not otherwise be a Business Day, such day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case Maturity Date shall be the next preceding Business Day.

 

Section 1.05           Prepayments.  The Borrower acknowledges that the Bank may
enter into currency and/or interest rate swap agreements in order to fund the
Loans, the termination of which may result in substantial costs.  Accordingly,
the Borrower agrees that it shall have no voluntary right to repay or prepay any
Loan in whole or in part prior to the Maturity Date, and that in the event any
Loan is repaid or prepaid (whether by acceleration prior to the maturity or any
other reason) in whole or in part prior to the Maturity Date, the Borrower shall
compensate the Bank for any losses, costs, or expenses pursuant to Section 7.04.

 

2

--------------------------------------------------------------------------------


 

Section 1.06           Evidence of Indebtedness.  The Loans and the Borrower’s
obligation to repay the Loans with interest in accordance with the terms of this
Agreement shall be evidenced by this Agreement, a single Note, and the records
of the Bank.  The Bank shall be authorized to make notations on the Note to
reflect borrowings and payments (and shall provide Borrower with copies of such
notations promptly after making the same).  The notations and records of the
Bank shall be conclusive evidence of the Loans and accrued interest thereon and
of all payments made in respect thereof, absent manifest error.

 

Section 1.07           Facility Fee.  The Borrower shall pay the Bank a facility
fee of $20,000 on the closing date of the initial Loan under this Agreement.

 

Section 1.08           Computation of Interest.  Interest shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed.
Interest for any period shall be calculated from and including the first day
thereof to and including the last day thereof.

 

Section 1.09           Payments by the Borrower.

 

(a)           Time, Place and Manner.  All payments due to the Bank under the
Borrower Loan Documents shall be made to the Bank at the Bank’s Office or at
such other address as the Bank may designate by notice to the Borrower.  All
such payments shall be made for the account of the Lending Office.  A payment
shall not be deemed to have been made on any day unless such payment has been
received by the Bank, at the required place of payment, in Yen (or such other
currency as may be specified herein) in funds immediately available to the Bank
on such day.

 

(b)           No Reductions.  The Borrower represents and warrants to the Bank
that all payments by the Borrower will be paid free and clear of and (except to
the extent required by law) without any deduction or withholding on account of
any tax imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivisions in or of the United States of
America, Japan, or any other jurisdiction from or to which a payment is made by
or on behalf of the Borrower or by any federation or organization of which the
United States of America or such other jurisdiction is a member at the time of
payment, except for any Japanese withholding Taxes imposed at a rate not
exceeding 10% on each payment of the facility fee and interest to the extent
required to be withheld or deducted under Applicable Law.

 

(c)           Grossing-up of Payments.  If the Borrower, the Bank or any other
person or entity is required by law to make any deduction or withholding on
account of any such tax from any sum paid or payable by the Borrower to the Bank
hereunder (excluding, in the case of the Bank, taxes that would not be imposed
in respect of a payment under this Agreement but for a present or former
connection between the jurisdiction of the government or taxing authority
imposing such tax and Bank (including, without limitation, a connection arising
from Bank being or having been a citizen or resident of such jurisdiction or
being or having been treated as a resident of such jurisdiction, or being or
having been organized, present or engaged in a trade or business in such
jurisdiction, or having or having had a permanent establishment or fixed place
of business in such jurisdiction, but excluding a connection arising solely from
Bank having executed, delivered, performed its obligations or received a payment
under, or enforced, this Agreement):

 

3

--------------------------------------------------------------------------------


 

(I)            THE BORROWER SHALL NOTIFY THE BANK OF ANY SUCH REQUIREMENT OR ANY
CHANGE IN ANY REQUIREMENT AS SOON AS THE BORROWER BECOMES AWARE OF IT;

 

(II)           THE BORROWER SHALL PAY ANY SUCH TAX BEFORE THE DATE ON WHICH
PENALTIES ATTACH THERETO, SUCH PAYMENT TO BE MADE (IF THE LIABILITY TO PAY IS
IMPOSED ON THE BORROWER) FOR ITS OWN ACCOUNT OR (IF THAT LIABILITY IS IMPOSED ON
THE BANK ON BEHALF OF AND IN THE NAME OF BANK) FOR THE BANK’S ACCOUNT;

 

(III)          THE SUM PAYABLE BY THE BORROWER IN RESPECT OF WHICH THE RELEVANT
DEDUCTION, WITHHOLDING OR PAYMENT IS REQUIRED SHALL BE INCREASED TO THE EXTENT
NECESSARY TO ENSURE THAT, AFTER THE MAKING OF THAT DEDUCTION, WITHHOLDING OR
PAYMENT, THE BANK RECEIVES ON THE DUE DATE AND RETAINS (FREE FROM ANY LIABILITY
IN RESPECT OF ANY SUCH DEDUCTION, WITHHOLDING OR PAYMENT) A NET SUM EQUAL TO
WHAT IT WOULD HAVE RECEIVED AND SO RETAINED HAD NO SUCH DEDUCTION, WITHHOLDING
OR PAYMENT BEEN REQUIRED OR MADE; AND

 

Within thirty (30) days after payment of any sum from which it is required by
law to make any deductions or withholding and within thirty (30) days after the
due date of payment of any tax which it is required by Applicable Law to pay,
the Borrower shall deliver to the Bank any original vouchers or receipts, or
certified copies of such vouchers or receipts, evidencing payment of such
withholding tax and any other documents or information relating to such payments
received by the Borrower from governmental authorities in the country levying
such withholding taxes.

 

(IV)          NOTWITHSTANDING THE FOREGOING, (I) THE BORROWER SHALL NOT BE
REQUIRED TO GROSS UP ANY JAPANESE WITHHOLDING TAXES IMPOSED AT A RATE NOT
EXCEEDING 10% ON EACH PAYMENT OF INTEREST AND THE FACILITY FEE TO THE EXTENT
REQUIRED TO BE WITHHELD OR DEDUCTED UNDER APPLICABLE LAW, PROVIDED THAT THE
BORROWER HAS COMPLIED WITH ALL OF THE REQUIREMENTS OF THE FOREGOING CLAUSES OF
THIS SECTION 1.09(C), AND (II) BORROWER SHALL NOT BE REQUIRED TO GROSS UP OR PAY
ANY AMOUNT WITH RESPECT TO ANY INTEREST AND PENALTIES TO THE EXTENT ANY SUCH
INTEREST AND PENALTIES ARISE FROM THE BANK’S FAILURE TO NOTIFY BORROWER WITHIN A
REASONABLE PERIOD OF TIME AFTER RECEIVING FINAL NOTIFICATION FROM A TAXING
AUTHORITY THAT TAXES ARE DUE.

 

(V)           IF BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO OR FOR THE
ACCOUNT OF BANK PURSUANT TO THIS SECTION 1.09(C),  THEN THE BANK WILL, AT THE
REQUEST OF THE BORROWER, CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING
OFFICE IF SUCH CHANGE (I) WILL ELIMINATE OR REDUCE ANY SUCH ADDITIONAL PAYMENT
WHICH MAY THEREAFTER ACCRUE AND (II) IS NOT MATERIALLY DISADVANTAGEOUS TO, AND
WILL NOT CAUSE UNREASONABLE HARDSHIP TO, THE BANK.

 

(d)           Authorization to Charge Accounts.  The Borrower hereby authorizes
the Bank, if and to the extent any amount payable by the Borrower under the
Borrower Loan Documents is not otherwise paid when due, to charge such amount
against any or all of the accounts of the Borrower with the Bank or any of its
Affiliates (whether maintained at a branch or office located within or without
the United States), with the Borrower remaining liable for any deficiency.

 

4

--------------------------------------------------------------------------------


 

(e)           Extension of Payment Dates.  Whenever any payment to the Bank
under the Borrower Loan Documents would otherwise be due (except by reason of
acceleration) on a day that is not a Business Day, such payment shall instead be
due on the next succeeding Business Day, unless such extension would cause
payment to be due in the next succeeding calendar month, in which case such due
date shall be advanced to the next preceding Business Day.  If the date any
payment under the Borrower Loan Documents is due is extended (whether by
operation of any Borrower Loan Document, Applicable Law or otherwise), such
payment shall bear interest for such extended time at the rate of interest
applicable hereunder.

 


ARTICLE 2

CONDITIONS TO LOANS

 

Section 2.01           Conditions to Initial Loan.  The obligation of the Bank
to make the initial Loan is subject to its receipt of each of the following,
and, in the case of the materials referred to in clauses (a), (b), (c), (f), (g)
and (j), certified in a manner satisfactory to the Bank:

 

(a)           Copies of the Articles of Incorporation of the Borrower (or copies
of the analogous documents from the Borrower’s jurisdiction of organization) and
minutes of the meeting of the Board of Directors of the Borrower authorizing the
execution, delivery and performance of this Agreement, in form and substance
satisfactory to the Bank (See Schedule 2.01(a));

 

(b)           Incumbency certificates and certified resolutions, articles of
incorporation and bylaws from the Secretary or Assistant Secretary of Guarantor,
in form and substance satisfactory to the Bank (See Schedule 2.01(b));

 

(c)           Certificate from a Director of the Borrower and Certificate from
an officer of the Guarantor, in the form of Schedule 2.01(c);

 

(d)           an opinion of Fenwick and West LLP, counsel for the Borrower and
the Guarantor, in the form of Schedule 2.01(d);

 

(e)           an opinion of Anderson Mori, counsel to the Borrower, in the form
of Schedule 2.01(e);

 

(f)            Certificate in the form of Schedule 2.01(f) from the appropriate
officer of each Loan Party;

 

(g)           Unqualified good standing certificates from the Delaware and
California Secretaries of State certifying that Guarantor is in good standing
and has paid all franchise and other taxes;

 

(h)           the duly executed Note and the duly executed Guaranty and each of
the other Loan Documents, each of which shall have been duly entered into and be
in full force and effect;

 

5

--------------------------------------------------------------------------------


 

(i)            a copy of the duly executed Second Amendment to the Parent Credit
Agreement in the form of Exhibit B attached hereto, which shall have been duly
entered into and be in full force and effect;

 

(j)            a copy of the duly executed Third Amendment to the Parent Credit
Agreement in the form of Exhibit C attached hereto, which shall have been duly
entered into and be in full force and effect;

 

(k)           Fax Transmission and Acceptance of Requests, Instructions,
Documents and Information, duly executed by the Borrower.

 

(l)            payment of  the facility fee in accordance with Section 1.07.

 

Section 2.02           Conditions to Each Loan.  The obligation of the Bank to
make each Loan, including the initial Loan, is subject to the determination of
the Bank, in its sole and absolute discretion, that each of the following
conditions has been fulfilled to the reasonable satisfaction of the Bank:

 

(a)           the Bank shall have received a notice of borrowing with respect to
such Loan complying with the requirements of Section 1.02;

 

(b)           each Loan Document Representation and Warranty shall be true and
correct at and as of the time such Loan is to be made, both with and without
giving effect to such Loan and all other Loans to be made at such time and to
the application of the proceeds thereof;

 

(c)           no Default shall have occurred and be continuing at the time such
Loan is to be made or would result from the making of such Loan and all other
Loans to be made at such time or from the application of the proceeds thereof;

 

(d)           the Bank shall have received such materials as it may have
requested pursuant to Section 5.01(c);

 

(e)           such Loan will not contravene any Applicable Law;

 

(f)            all legal matters incident to such Loan and the other
transactions contemplated by the Loan Documents shall be reasonably satisfactory
to the Bank and its legal counsel, in each case acting in good faith; and

 

(g)           upon the making of such Loan, the aggregate unpaid principal of
all Loans will not exceed the Commitment.

 

(h)           the Guaranty Agreement is in full force and effect and the
Guarantor is in full compliance with all of the covenants thereunder.

 

(i)            the unpaid principal and interest of any Loan hereunder maturing
on or prior to the date of disbursement of such Loan has been paid in full.

 

6

--------------------------------------------------------------------------------


 

Except to the extent that the Borrower shall have disclosed in the notice of
borrowing, or in a subsequent notice given to the Bank prior to 5:00 p.m.
(California time) on the Business Day before the requested date for the making
of the requested Loans, that a condition specified in clause (b) or (c) above
will not be fulfilled as of the requested time for the making of such Loans, the
Borrower shall be deemed to have made a Representation and Warranty as of the
time of the making of such Loans that the conditions specified in such clauses
have been fulfilled as of such time.  No such disclosure by the Borrower that a
condition specified in clause (b) or (c) above will not be fulfilled as of the
requested time for the making of the requested Loans shall affect the right of
the Bank to not make the Loans requested to be made by it if, in the Bank’s
determination, such condition has not been fulfilled at such time.

 


ARTICLE 3

CERTAIN REPRESENTATIONS AND WARRANTIES


 

In order to induce the Bank to enter into this Agreement and to make each Loan,
the Borrower represents and warrants as of the date hereof and on each day of
subsequent borrowing, as follows:

 

Section 3.01           Organization; Power; Qualification.  The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of incorporation, and has the corporate power and authority
to own its properties and to carry on its businesses as now being and hereafter
proposed to be conducted.  The principal place of business of the Borrower is
located at 1-3 Marunouchi 1-chome, Chiyoda-ku, Tokyo,  Japan.

 

Section 3.02           Subsidiaries.  As of the Agreement Date, the Borrower has
no Subsidiary.  Any references to Borrower in Articles 3, 4, 5 and 6 of this
Agreement shall be read as references to the Borrower and any Subsidiaries of
the Borrower that may from time to time exist.

 

Section 3.03           Authorization; Enforceability; Required Consents; Absence
of Conflicts.  The Borrower has the power, and has taken all necessary action
(including, if a corporation, any necessary stockholder action) on the part of
the Borrower to authorize it, to execute, deliver and perform in accordance with
their respective terms the Borrower Loan Documents and to borrow hereunder in
the unused amount of the Commitment.  This Agreement has been, and each of the
other Borrower Loan Documents when delivered to the Bank will have been, duly
executed and delivered by the Borrower and is, or when so delivered will be, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).  The
execution, delivery and performance in accordance with their respective terms by
the Borrower of the Borrower Loan Documents, and each borrowing hereunder,
whether or not in the amount of the unused Commitment, do not and (absent any
change in any Applicable Law or applicable Contract) will not (a) require any
Governmental Approval or any other consent or approval, including any consent or
approval of any Subsidiary or any consent or approval of the

 

7

--------------------------------------------------------------------------------


 

stockholders of the Borrower, other than Governmental Approvals and other
consents and approvals that have been obtained, are final and not subject to
further review or appeal, are in full force and effect and, in the case of any
such required under any Applicable Law or Contract as in effect on the Agreement
Date, are listed on Schedule 3.03, or (b) violate, conflict with, result in a
breach of, constitute a default under, or result in or require the creation of
any Lien upon any assets of any of the Loan Party under, (i) any Contract to
which any Loan Party is a party or by which the any Loan Party or any of their
respective properties may be bound or (ii) any Applicable Law binding upon any
Loan Party or any of their respective properties.

 

Section 3.04           Litigation.  Except as set forth on Schedule 3.04, there
are not, in any court or before any arbitrator of any kind or before or by any
governmental or non-governmental body, any actions, suits or proceedings pending
or threatened (nor, to the knowledge of the Borrower, is there any basis
therefor) against or in any other way relating to or affecting (a) any Loan
Party or any of such Loan Party’s businesses or properties or (b) any Loan
Document, except actions, suits or proceedings that, if adversely determined,
would not singly or in the aggregate, have a Materially Adverse Effect on (x)
any Loan Party or (y) any Loan Document.

 

Section 3.05           Burdensome Provisions.  The Borrower is not a party to or
bound by any Contract or Applicable Law, compliance with which would reasonably
be expected to have a Materially Adverse Effect on (a) any Loan Party or  (b)
any Loan Document.

 

Section 3.06           No Adverse Change or Event.  Since December 31, 2002, no
change in the business, assets, Liabilities, financial condition, results of
operations or business prospects of the Borrower has occurred, and no other
event has occurred or failed to occur, in any case that has had, or would
reasonably be expected to have, either alone or in conjunction with all other
such changes, events and failures, a Materially Adverse Effect on (a) any Loan
Party or (b) any Loan Document.

 


ARTICLE 4

CERTAIN COVENANTS


 

From the Agreement Date and until the Repayment Date,

 

A.            THE BORROWER SHALL:

 

Section 4.01           Preservation of Existence and Properties, Scope of
Business, Compliance with Law, Payment of Taxes and Claims, Preservation of
Enforceability.

 

(a)           Preserve and maintain its corporate existence and all of its other
franchises, licenses, rights and privileges necessary or desirable in the normal
conduct of its business, (b) preserve and protect all Intellectual Property, and
preserve and maintain in good repair, working order and condition all other
properties, required for the conduct of its business, (c) engage only in
businesses in substantially the same fields as the businesses conducted on the
Agreement Date, and in reasonably related fields, (d) comply with Applicable
Law, (e) pay or discharge when due all Taxes and all Liabilities that would
reasonably be expected to become a Lien on any of its properties, and (f) take
all action and obtain all consents and Governmental

 

8

--------------------------------------------------------------------------------


 

Approvals required so that its obligations under the Loan Documents will at all
times be legal, valid and binding and enforceable in accordance with their
respective terms, except that this Section 4.01 (other than clauses (a), in so
far as it requires any Loan Party to preserve its corporate existence, (c) and
(f)) shall not apply in any circumstance where noncompliance, together with all
other noncompliances with this Section 4.01, would not have a Materially Adverse
Effect on (x) any Loan Party or (y) any Loan Document.

 

Section 4.02           Insurance.  Maintain insurance with responsible insurance
companies against at least such risks and in at least such amounts as is
customarily maintained by similar businesses owning similar properties in
localities where the Borrower operates, or as may be required by Applicable Law.

 

Section 4.03           Use of Proceeds.  Use the proceeds of the Loans only for
general working capital and for loans to the Guarantor or other direct or
indirect wholly-owned Subsidiaries of the Guarantor.  None of the proceeds of
any of the Loans shall be used to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulations U and X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any margin stock.  If requested by the Bank, the Borrower shall complete and
sign Part I of a copy of Federal Reserve Form U-1 referred to in Regulation U
and deliver such copy to the Bank.

 

B.            THE BORROWER SHALL NOT, DIRECTLY OR INDIRECTLY:

 

Section 4.04           Guaranties.  Be obligated, at any time, in respect of any
Guaranty, except that this Section 4.04 shall not apply to (a) Existing
Guaranties and (b) Permitted Guaranties.

 

Section 4.05           Liens.  Permit to exist, at any time, any Lien upon any
of its accounts receivables or its other properties or assets of any character,
whether now owned or hereafter acquired, or upon any income or profits
therefrom, except that this Section 4.05 shall not apply to Permitted Liens,
provided, however, that if, notwithstanding this Section 4.05, any Lien to which
this Section is applicable shall be created or arise, each relevant Loan Party
shall automatically be deemed to have granted to the Bank a Lien equally and
ratably with the other Liabilities secured thereby; provided further, however,
that notwithstanding such equal and ratable securing, the existence of such Lien
shall constitute a default by the Borrower in the performance or observance of
this Section 4.05.  The Borrower shall deliver to the Bank from time to time
upon the Bank’s reasonable request, an updated extract from the land or such
other register, evidencing the absence of any recorded mortgage, charge, pledge,
security interest, lien or other encumbrance pertaining to the Borrower’s
accounts receivables or other properties or assets.

 

Section 4.06           Restricted Payments.  Make or declare or otherwise become
obligated to make any Restricted Payment, except that this Section 4.06 shall
not apply to any Restricted Payment to the Guarantor or any wholly owned
Subsidiary of the Guarantor if (a) at both the time of the declaration or other
incurrence of the obligation to make such Restricted Payment, if any, and the
time of the making thereof, and immediately after giving effect thereto, a
Default would not exist and (b) the amount thereof, together with the amounts of
all Restricted Payments that the Borrower and its Subsidiaries have made or
declared or otherwise become obligated to

 

9

--------------------------------------------------------------------------------


 

make since the beginning of the Fiscal Year, would not exceed the annual Net
Profit of the Borrower and its Subsidiaries.  This Section 4.06 shall not
prohibit the payment of a dividend that constitutes a Restricted Payment if such
Restricted Payment is made within 45 days of the declaration thereof and if this
Section 4.06 did not apply to such Restricted Payment at the time of its
declaration.

 

Section 4.07           Merger or Consolidation; Sale of Assets.  Merge into or
consolidate with any other entity,  make any substantial change in the nature of
the Borrower’s business as conducted as of the date hereof, nor sell, lease,
transfer or otherwise dispose of all or a substantial portion of the Borrower’s
property or  assets (other than sales or dispositions of inventory and obsolete
equipment).

 

Section 4.08           Minimum Net Profit.  Permit Net Profit for any Fiscal
Year (beginning with the Fiscal Year ended December 31, 2003, to be less than
$1.

 

Section 4.09           Minimum Quick Ratio.  Permit the Quick Ratio as of each
Fiscal Quarter End Date to be less than 0.5 to 1.0.

 

Section 4.10           Investments.  Directly or indirectly make, acquire, carry
or maintain any Investment or become or remain bound by any agreement to make,
acquire, carry or maintain any Investment, except:

 

(I)            EXISTING INVESTMENTS DESCRIBED IN SCHEDULE 4.10;

 

(II)           PERMITTED CASH INVESTMENTS;

 

(III)          OTHER INVESTMENTS SO LONG AS THE UNRECOVERED INVESTMENTS MADE BY
THE BORROWER SHALL NOT EXCEED $100,000 IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING;

 

(IV)          LOANS MADE BY BORROWER TO GUARANTOR OR TO A DIRECT OR INDIRECT
WHOLLY-OWNED SUBSIDIARY OF GUARANTOR;

 

(V)           LOANS AND ADVANCES TO EMPLOYEES OF BORROWER NOT EXCEEDING $100,000
IN THE AGGREGATE AT ANY TIME OUTSTANDING; AND

 

(VI)          INVESTMENTS CONSISTING OF ACCOUNTS RECEIVABLE FROM CUSTOMERS OR
AMOUNTS RECEIVED IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF AND OTHER DISPUTES
WITH CUSTOMERS AND SUPPLIERS, IN EACH CASE ARISING IN THE ORDINARY COURSE OF
BUSINESS.

 

Section 4.11           Limitation on Indebtedness.  Directly or indirectly
create, incur, assume, or suffer to exist, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness other than:

 

(I)            INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

 

(II)           EXISTING INDEBTEDNESS DESCRIBED IN SCHEDULE 4.11; AND

 

10

--------------------------------------------------------------------------------


 

(III)          UNSECURED INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF
BUSINESS, NOT EXCEEDING $500,000 IN THE AGGREGATE PRINCIPAL AMOUNT AT ANY ONE
TIME OUTSTANDING.

 

Section 4.12           Capital Expenditures.  Expend or incur Capital
Expenditures greater than $2,000,000 in any Fiscal Year.

 

Section 4.13           Benefit Plans.  Have any pension plan other than those
that have been disclosed to and approved by the Bank prior to the Agreement
Date.

 

Section 4.14           Transactions with Affiliates.  Effect any transaction
with any Affiliate on a basis less favorable than would at the time be
obtainable for a comparable transaction in arms-length dealing with an unrelated
third party except (i) transactions with the Guarantor, and (ii) as set forth on
Schedule 4.14.

 

Section 4.15           Issuance or Disposition of Capital Securities.  Issue any
of its Capital Securities to any Person other than the Guarantor, or sell,
transfer or otherwise dispose of any Capital Securities of any Subsidiary,
without the prior written consent of the Bank.

 


ARTICLE 5

FINANCIAL STATEMENTS AND INFORMATION


 

Section 5.01           Financial Statements and Information to Be Furnished. 
From the Agreement Date and until the Repayment Date, the Borrower shall furnish
to the Bank:

 

(a)           Quarterly Financial Statements; Director’s Certificate.  As soon
as available and in any event within 45 days after the close of each of the
first three Fiscal Quarters in each Fiscal Year of the Borrower, commencing with
the Fiscal Quarter ended September 30, 2003, balance sheets of the Borrower as
at the end of such Fiscal Quarter and the related statements of income and
retained earnings of the Borrower for such Fiscal Quarter and for the elapsed
portion of the Fiscal Year ended with the last day of such Fiscal Quarter,
setting forth in each case in comparative form the figures for the corresponding
periods of the previous Fiscal Year, and accompanied by a certificate with
respect thereto of a Representative  Director of the Borrower in the form of
Schedule 5.01(a).Year-End Financial Statements; Accountants’ and Director’s
Certificates.  As soon as available and in any event within 90 days after the
end of each Fiscal Year of the Borrower, commencing with the Fiscal Year ending
December 31, 2003:

 

(I)            BALANCE SHEETS OF THE BORROWER AS AT THE END OF SUCH FISCAL YEAR
AND THE RELATED STATEMENTS OF INCOME AND RETAINED EARNINGS OF THE BORROWER FOR
SUCH FISCAL YEAR, SETTING FORTH IN COMPARATIVE FORM THE FIGURES AS AT THE END OF
AND FOR THE PREVIOUS FISCAL YEAR;

 

(II)           CONSOLIDATING FINANCIAL STATEMENTS OF THE GUARANTOR, WHICH
STATEMENTS SHALL BE AUDITED IF AUDITED STATEMENTS ARE AVAILABLE, AS WELL AS
COPIES OF ALL TAX RETURNS FILED BY THE BORROWER, WHICH RETURNS SHALL BE PROVIDED
NO LATER THAN THE EARLIER OF

 

11

--------------------------------------------------------------------------------


 

(A) THIRTY (30) DAYS AFTER THE DATE ON WHICH ANY SUCH TAX RETURNS ARE FILED, OR
(B) APRIL 30 OF ANY FISCAL YEAR;

 

(III)          A CERTIFICATE OF A DIRECTOR OF THE BORROWER IN THE FORM OF
SCHEDULE 5.01(B).

 

(c)           Requested Information.  From time to time and promptly upon
reasonable request of the Bank, such Information regarding the Borrower Loan
Documents, the Loans or the business, assets, Liabilities, financial condition,
results of operations or business prospects of any Loan Party as the Bank may
request, in each case in form and substance and certified in a manner
satisfactory to the Bank.

 

(d)           Notice of Defaults, Material Adverse Changes and Other Matters. 
Prompt notice of: (i) any Default, (ii) the acquisition or formation of a new
Subsidiary and, in the case of each such new Subsidiary, its name, jurisdiction
of incorporation, the percentages of the various classes of its Capital
Securities owned by the Borrower and whether or not such new Subsidiary is a
Consolidated Subsidiary, (iii) any change in the name of any Subsidiary, its
jurisdiction of incorporation, the percentages of the various classes of its
Capital Securities owned by the Borrower or its status as a Consolidated or
non-Consolidated Subsidiary, (iv) the threatening or commencement of, or the
occurrence or nonoccurrence of any change or event relating to, any action, suit
or proceeding that would cause the Representation and Warranty contained in
Section 3.04 to be incorrect if made at such time, (v) the occurrence or
nonoccurrence of any change or event that would cause the Representation and
Warranty contained in Section 3.06 to be incorrect if made at such time, (vi)
any amendment of the articles of incorporation of the Borrower, and (vii) any
transaction referred to in Section 4.07.

 

Section 5.02           Accuracy of Financial Statements and Information.

 

(a)           Historical Financial Statements.  The Borrower hereby represents
and warrants that (i) Schedule 5.02(a) sets forth a complete and correct list of
the financial statements submitted by the Borrower to the Bank in order to
induce it to execute and deliver this Agreement, (ii) such financial statements
are complete and correct and present fairly, in accordance with Generally
Accepted Accounting Principles (subject, in the case of unaudited statements, to
good faith year-end audit adjustments and the absence of auditor’s footnotes),
the financial position of the Borrower as at their respective dates and the
results of operations, retained earnings and, as applicable, changes in
financial position of the Borrower for the respective periods to which such
statements relate, and (iii) except as disclosed or reflected in such financial
statements, as at December 31, 2002, the Borrower did not have any Liability,
contingent or otherwise, or any unrealized or anticipated loss, that, singly or
in the aggregate, has had or might have a Materially Adverse Effect on the
Borrower.

 

(b)           Future Financial Statements.  The financial statements delivered
pursuant to Section 5.01(a) or (b) shall be complete and correct and present
fairly, in accordance with Generally Accepted Accounting Principles (except for
changes therein or departures therefrom that are described in the certificate or
report accompanying such statements and that have been approved in writing by
the Borrower’s then current independent certified public accountants)(subject,
in the case of unaudited statements, to good faith year-end audit

 

12

--------------------------------------------------------------------------------


 

adjustments and the absence of auditor’s footnotes), the financial position of
the Borrower as at that date and the results of operations and retained earnings
of the Borrower for the respective periods to which such statements relate, and
the furnishing of the same to the Bank shall constitute a representation and
warranty by the Borrower made on the date the same are furnished to the Bank to
that effect and to the further effect that, except as disclosed or reflected in
such financial statements, as at the respective dates thereof, the Borrower did
not have any Liability, contingent or otherwise, or any unrealized or
anticipated loss, that, singly or in the aggregate, has had, or would reasonably
be expected to have a Materially Adverse Effect on the Borrower.

 

(c)           Historical Information.  The Borrower hereby represents and
warrants that all Information furnished to the Bank by or on behalf of the
Borrower prior to the Agreement Date in connection with or pursuant to the Loan
Documents and the relationships established thereunder, at the time the same was
so furnished, but in the case of Information dated as of a prior date, as of
such date, (i) in the case of any Information prepared in the ordinary course of
business, was complete and correct in the light of the purpose prepared, and, in
the case of any Information the preparation of which was requested by the Bank,
was complete and correct in light of the circumstances under which the
Information was given to the extent necessary to give the Bank true and accurate
knowledge of the subject matter thereof, (ii) did not contain any untrue
statement of a material fact in light of the circumstances under which the
Information was given, and (iii) did not omit to state a material fact necessary
in order to make the statements contained therein not misleading in the light of
the circumstances under which they were made.

 

(d)           Future Information.  All Information furnished to the Bank by or
on behalf of any Loan Party on or after the Agreement Date in connection with or
pursuant to the Loan Documents or in connection with or pursuant to any
amendment or modification of, or waiver of rights under, the Loan Documents,
shall, at the time the same is so furnished, but in the case of Information
dated as of a prior date, as of such date, (i) in the case of any Information
prepared in the ordinary course of business, be complete and correct in the
light of the purpose prepared, and, in the case of any Information required by
the terms of the Loan Documents or the preparation of which is requested by the
Bank, be complete and correct in light of the circumstances under which the
Information is delivered to the extent necessary to give the Bank true and
accurate knowledge of the subject matter thereof, (ii) not contain any untrue
statement of a material fact` in light of the circumstances under which the
Information is delivered, and (iii) not omit to state a material fact necessary
in order to make the statements contained therein not misleading in the light of
the circumstances under which they are made, and the furnishing of the same to
the Bank shall constitute a representation and warranty by the Borrower made on
the date the same are so furnished to the effect specified in clauses (i), (ii).
and (iii).

 

Section 5.03           Additional Covenants Relating to Disclosure.  From the
Agreement Date and until the Repayment Date, the Borrower shall:

 

(a)           Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete), as may be required or necessary to permit (i) the preparation of
financial statements required to be delivered pursuant to Section 5.01(a) and
(b) and (ii) the determination of the compliance of the Borrower with the terms
of the Loan Documents.

 

13

--------------------------------------------------------------------------------


 

(b)           Fiscal Year.  Maintain the same opening and closing dates for each
Fiscal Year as for the Fiscal Year reflected in the Base Financial Statements
or, if the opening and closing dates for the Fiscal Year reflected in the Base
Financial Statements were determined pursuant to a formula, determine the
opening and closing dates for each Fiscal Year pursuant to the same formula.

 

(c)           Visits, Inspections and Discussions.  Permit, or, in the case of
premises, property, books, records or Persons not within its immediate control,
promptly take such actions as are necessary or desirable in order to permit,
representatives (whether or not officers or employees) of the Bank, from time to
time, as often as may be reasonably requested during regular business hours, to
(i) visit any of its premises or property or any premises or property of others
on which any of its property or books and records (or books and records of
others relating to it) may be located, (ii) inspect, and verify the amount,
character and condition of, any of its property, (iii) review and make extracts
from its books and records and books and records of others relating to it,
including management letters prepared by its independent certified public
accountants, and (iv) discuss with any principal officers and independent
certified public accountants, its business, assets, Liabilities, financial
condition, and results of operation. The Borrower hereby authorizes and directs
all principal officers and independent certified public accountants (i) to
permit representatives of the Bank to make such visits, inspections, reviews and
extracts of premises, property, books and records of the Borrower within their
possession or control and (ii) to discuss such matters with such
representatives.

 


ARTICLE 6

DEFAULT


 

Section 6.01           Events of Default.  Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary, or within or without the control of the
Borrower or any other Loan Party, or be effected by operation of law or pursuant
to any judgment or order of any court or any order, rule or regulation of any
governmental or nongovernmental body:

 

(a)           Any payment of principal of or interest on any of the Loans or of
any other amount payable hereunder shall not be made when and as due (whether at
maturity, by reason of notice of prepayment or acceleration or otherwise) and in
accordance with the terms of this Agreement, which failure continues, in the
case of interest, for more than three (3) Business Days;

 

(b)           Any Loan Document Representation and Warranty shall at any time
prove to have been incorrect or misleading in any material respect when made;

 

(c)           (i)            The Borrower shall default in the performance or
observance of

 

(A)          ANY TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION
4.01(A) (INSOFAR AS SUCH SECTION REQUIRES THE PRESERVATION OF THE CORPORATE
EXISTENCE OF THE BORROWER), 4.01(F), 4.03 THROUGH 4.15, 5.01(D)(I), 5.03(B) OR
5.03(C); OR

 

14

--------------------------------------------------------------------------------


 

(B)           ANY TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN A TERM, COVENANT, CONDITION OR AGREEMENT A DEFAULT IN THE
PERFORMANCE OR OBSERVANCE OF WHICH IS ELSEWHERE IN THIS SECTION SPECIFICALLY
DEALT WITH) AND, IF CAPABLE OF BEING REMEDIED, SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE SHALL HAVE BEEN GIVEN BY THE
BANK TO THE BORROWER REQUIRING THAT SUCH DEFAULT BE CURED; OR

 

(II)           ANY LOAN PARTY SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF:

 

(A)          SECTION 4 OF THE GUARANTY AGREEMENT; OR

 

(B)           ANY TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY LOAN
DOCUMENT (OTHER THAN ANY TERM, COVENANT, CONDITION OR AGREEMENT A DEFAULT IN THE
PERFORMANCE OR OBSERVANCE OF WHICH IS ELSEWHERE IN THIS SECTION SPECIFICALLY
DEALT WITH) AND, IF CAPABLE OF BEING REMEDIED, SUCH DEFAULT SHALL CONTINUED
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE SHALL HAVE BEEN GIVEN BY THE
BANK TO THE BORROWER SUCH LOAN PARTY REQUIRING THAT SUCH DEFAULT BE CURED;

 

(d)           An “Event of Default” shall occur and be continuing under the
Parent Credit Agreement;

 

(e)           (i)            The Borrower or any other Loan Party shall fail to
pay, in accordance with its terms and when due and payable, any of the principal
of or interest on any Indebtedness (other than the Loans) having a then
outstanding principal amount in excess of $250,000 (or the equivalent in other
currencies), in the case of the Borrower, or $1,000,000 (or the equivalent in
other currencies), in the case of the Guarantor, (ii) the maturity of any such
Indebtedness shall, in whole or in part, have been accelerated, or any such
Indebtedness shall, in whole or in part, have been required to be prepaid prior
to the stated maturity thereof, in accordance with the provisions of any
Contract evidencing, providing for the creation of or concerning such
Indebtedness, or (iii) (A) any event shall have occurred and be continuing that
permits (or, with the passage of time or the giving of notice or both, would
permit) any holder or holders of such Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person so to accelerate such
maturity or require any such prepayment and (B) if the Contract evidencing,
providing for the creation of or concerning such Indebtedness provides for a
cure period for such event, such event shall not be cured prior to the end of
such cure period.

 

(f)            An event or series of events shall occur which shall have a
Materially Adverse Effect on (i) the Borrower or any other Loan Party or (ii)
any Loan Document;

 

(g)           (i)            The Borrower or any other Loan Party shall (A)
commence a voluntary case under the U.S. Federal or Japanese bankruptcy laws (as
now or hereafter in effect), (B) file a petition seeking to take advantage of
any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, (C) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under such bankruptcy laws or other laws, (D) apply
for, or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or the like of itself or of a substantial

 

15

--------------------------------------------------------------------------------


 

part of its assets, domestic or foreign, (E) admit in writing its inability to
pay, or generally not be paying, its debts (other than those that are the
subject of bona fide disputes) as they become due, (F) make a general assignment
for the benefit of creditors, or (G) take any corporate action for the purpose
of effecting any of the foregoing; or

 

(ii)           (A) A case or other proceeding shall be commenced against the
Borrower or any other Loan Party seeking (1) relief under the U.S. Federal or
Japanese bankruptcy laws (as now or hereafter in effect) or under any other
laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, or (2) the appointment of a
trustee, receiver, custodian, liquidator or the like of the Borrower or any
other Loan Party, or of all or any substantial part of the assets, domestic or
foreign, of the Borrower or any other Loan, and such case or proceeding shall
continue undismissed or unstayed for a period of 60 days, or (B) an order
granting the relief requested in such case or proceeding the Borrower or any
other Loan Party (including an order for relief under such Federal bankruptcy
laws) shall be entered;

 

(h)           A judgment or order shall be entered against the Borrower or any
other Loan Party by any court, and (i) in the case of a judgment or order for
payment of money, either (A) such judgment or order shall continue undischarged
and unstayed for a period of 60 days in which the aggregate amount of all such
judgments and order exceeds $250,000 (or equivalent in other currencies), in the
case of the Borrower, or $1,000,000 (or equivalent in other currencies), in the
case of the Guarantor, or (B) enforcement proceedings shall have been commenced
upon such judgment or order and (ii) in the case of any judgment or order for
other than the payment of money, such judgment or order wcould, in the
reasonable judgment of the Bank, together with all other such judgments or
orders, have a Material Adverse Effect on the Borrower or any other Loan Party;

 

(i)            Any Loan Party or any Affiliate of any Loan Party asserts, or any
Loan Party or any Affiliate of any Loan Party or any other Person institutes any
proceedings seeking to establish, that any provision of the Loan Documents is
invalid, not binding or unenforceable.

 

Section 6.02           Remedies upon Event of Default.  During the continuance
of any Event of Default (other than one specified in Section 6.01(g)) and in
every such event, the Bank may do either or both of the following: (a) declare,
in whole or, from time to time, in part, the principal of and interest on the
Loans and all other amounts owing under the Borrower Loan Documents to be, and
the Loans and all such other amounts shall thereupon and to that extent become,
due and payable and (b) terminate, in whole or, from time to time, in part, the
Commitment. Upon the occurrence of an Event of Default specified in Section
6.01(g), automatically and without any notice to the Borrower, (a) the principal
of and interest on the Loans and all other amounts owing under the Borrower Loan
Documents shall be due and payable and (b) the Commitment shall terminate.
Presentment, demand, protest or notice of any kind (other than the notice
provided for in the first sentence of this Section 6.02) are hereby expressly
waived.

 

16

--------------------------------------------------------------------------------


 


ARTICLE 7

ADDITIONAL CREDIT FACILITY PROVISIONS


 

Section 7.01           Mandatory Suspension of Loans.  The Bank’s obligations to
make or continue Loans shall be suspended if:

 

(a)           on or prior to the determination of an interest rate for any
Interest Period, the Bank determines in good faith that for any reason
appropriate quotations are not available to it (including, in the case of the
Yen COF Rate, quotations in the interbank market selected by it for deposits
with it) for purposes of determining the Yen COF Rate for such Interest Period
or that such Rate would not accurately reflect the cost to the Bank of making or
continuing a Loan for such Interest Period;

 

(b)           at any time the Bank determines in good faith that any Regulatory
Change makes it unlawful or impracticable for the Bank or the Lending Office to
make or continue any Loan or to comply with its obligations hereunder in respect
thereof; or

 

(c)           the Bank determines in good faith that, by reason of any
Regulatory Change, the Bank or the Lending Office is restricted, directly or
indirectly, in the amount that it may hold of (i) a category of liabilities that
includes deposits by reference to which, or on the basis of which, the interest
rate applicable to Loans is directly or indirectly determined or (ii) the
category of assets that includes Loans.

 

The Bank shall promptly notify the Borrower of any circumstance that would make
the provisions of this Section 7.01 applicable, but the failure to give any such
notice shall not affect the Bank’s rights hereunder.

 

Section 7.02           Regulatory Changes.  If in the good faith determination
of the Bank (a) any Regulatory Change shall directly or indirectly (i) reduce
the amount of any sum received or receivable by the Bank with respect to any
Loan or the return to be earned by the Bank on any Loan, (ii) impose a cost on
the Bank or any Affiliate of the Bank that is attributable to the making or
maintaining of, or the Bank’s commitment to make, any Loan, (iii) require the
Bank or any Affiliate of the Bank to make any payment on or calculated by
reference to the gross amount of any amount received by the Bank under any Loan
Document or (iv) reduce, or have the effect of reducing, the rate of return on
any capital of the Bank or any Affiliate of the Bank that the Bank or such
Affiliate is required to maintain on account of any Loan or the Bank’s
commitment to make any Loan and (b) such reduction, increased cost or payment
shall not be fully compensated for by an adjustment in the applicable rates of
interest payable under the Loan Documents, then the Borrower shall pay to the
Bank such additional amounts as the Bank reasonably determines will, together
with any adjustment in the applicable rates of interest payable hereunder, fully
compensate for such reduction, increased cost or payment.  Such additional
amounts shall be payable, in the case of those applicable to prior periods,
within 15 days after request by such Bank for such payment and, in the case of
those applicable to future periods, on the dates specified, or determined in
accordance with a method specified, by the Bank.  The Bank will promptly notify
the Borrower of any determination made by it referred to

 

17

--------------------------------------------------------------------------------


 

in clauses (a) and (b) above, but the failure to give such notice shall not
affect the Bank’s right to compensation.

 

Section 7.03           Capital Requirements.  If, in the determination of the
Bank, the Bank or any Affiliate of the Bank is required, under Applicable Law,
interpretations, directives, requests and guidelines (whether or not having the
force of law) to maintain capital on account of any Loan or the Bank’s
commitment to make any Loan, then, upon reasonable request by the Bank, the
Borrower shall from time to time thereafter pay to the Bank such additional
amounts as the Bank determines will fully compensate for any reduction in the
rate of return on the capital that the Bank or such Affiliate is so required to
maintain on account of such Loan or commitment suffered as a result of such
capital requirement. Such additional amounts shall be payable, in the case of
those applicable to prior periods, within 15 days after request by the Bank for
such payment and, in the case of those relating to future periods, on the dates
specified, or determined in accordance with a method specified, by the Bank.

 

Section 7.04           Funding Losses.  The Borrower shall pay to the Bank, upon
request, such amount or amounts as the Bank reasonably determines are necessary
to compensate it for any loss, cost or expense incurred by it as a result of (a)
any payment or prepayment of a Loan on a date other than the last day of an
Interest Period for such Loan or (b) a Loan not being made for any reason after
the Borrower has given a notice of borrowing, including for Borrower’s failure
to fulfill the conditions specified in this Agreement, or any payment of
principal thereof or interest thereon not being made, on the date therefor
determined in accordance with the applicable provisions of this Agreement.  At
the election of the Bank, and without limiting the generality of the foregoing,
but without duplication, such compensation on account of the Bank’s lost profits
only may include an amount not to exceed the product of 23.75 basis points
(0.2375%) and any amounts to be reemployed by the Bank during an Interest Period
or its remaining portion.

 

Section 7.05           Determinations.  In making the determinations
contemplated by Sections 7.01, 7.02, 7.03, and 7.04, the Bank may make such
reasonable estimates, assumptions, allocations and the like that the Bank in
good faith determines to be appropriate, and the Bank’s selection thereof in
accordance with this Section 7.05, and the determinations made by the Bank on
the basis thereof, shall be final, binding and conclusive upon the Borrower,
except, in the case of such determinations, for manifest errors in computation
or transmission.  The Bank shall furnish to the Borrower upon request a
certificate outlining in reasonable detail the computation of any amounts
claimed by it under this Article 7 and the assumptions underlying such
computations.

 

Section 7.06           Change of Lending Office.  If an event occurs with
respect to a Lending Office that obligates the Borrower to pay any amount under
Section 1.09(c), makes operable the provisions of clause (b) or (c) of Section
7.01 or entitles the Bank to make a claim under Section 7.02 or 7.03, the Bank
shall, if requested by the Borrower, use reasonable efforts to designate another
Lending Office or Offices the designation of which will reduce the amount the
Borrower is so obligated to pay, eliminate such operability or reduce the amount
the Bank is so entitled to claim, provided that such designation would not, in
the sole and absolute discretion of the Bank, be disadvantageous to the Bank in
any manner or contrary to Bank policy.  The Bank may at any time and from time
to time change any Lending Office and shall give notice of any such change

 

18

--------------------------------------------------------------------------------


 

to the Borrower.  Except in the case of a change in Lending Offices made at the
request of the Borrower, the designation of a new Lending Office by the Bank
shall not obligate the Borrower to pay any amount to the Bank under Section
1.09(c), make operable the provisions of clause (b) or (c) of Section 7.01 or
entitle the Bank to make a claim under Section 7.02 or 7.03 if such obligation,
the operability of such clause or such claim results solely from such
designation and not from a subsequent Regulatory Change.

 


ARTICLE 8

MISCELLANEOUS


 

Section 8.01           Notices and Deliveries.

 

(a)           Manner of Delivery.  All notices, communications and materials
(including all Information) to be given or delivered pursuant to the Borrower
Loan Documents shall, except in those cases where giving notice by telephone is
expressly permitted, be given or delivered in writing (which shall include
telecopy transmissions). Notices under Sections 1.02, 1.07 and 6.02 may be by
telephone, promptly, in the case of each notice other than one under Section
6.02, confirmed in writing. In the event of a discrepancy between any telephonic
notice and any written confirmation thereof, such written confirmation shall be
deemed the effective notice except to the extent that the Bank has acted in
reliance on such telephonic notice.

 

(b)           Addresses.  All notices, communications and materials to be given
or delivered pursuant to the Borrower Loan Documents shall be given or delivered
at the following respective addresses and telecopier and telephone numbers and
to the attention of the following individuals or departments:

 

(A)          IF TO THE BORROWER, TO IT AT:

 

Ocular Sciences K.K.

Hiroo-SK Bldg.

2-36-13 Ebisu, Shibuya-ku

Tokyo 150-0013

Japan

 

 

Telecopier No.: 81-03-5449-6512

Telephone No.: 81-03-5449-6511

 

 

Attention:  President / Chief Executive Officer

 

19

--------------------------------------------------------------------------------


 

(B)           IF TO THE GUARANTOR, TO IT AT:

 

Ocular Sciences, Inc.

1855 Gateway Drive, Suite 700

Concord, CA 94520-3200

 

 

Telecopier No.: 925-969-7118

Telephone No.: 925-969-7000

 

 

Attention: Steven M. Neil

 

(C)           IF TO THE BANK, TO IT AT:

 

Wells Fargo HSBC Trade Bank N.A.

One Front Street, 21st Floor

San Francisco, CA 94109 U.S.A.

 

 

Telecopier No.: 415-974-3695

Telephone No.: 415-396-1011 and 415-396-8150

 

 

Attention:  Juan J. Sanchez and Lynette Chee

 

 

or at such other address or telecopier or telephone number or to the attention
of such other individual or department as the party to which such information
pertains may hereafter specify for the purpose in a notice to the other
specifically captioned “Notice of Change of Address”.

 

(c)           Effectiveness.  Each notice and communication and any material to
be given or delivered pursuant to the Borrower Loan Documents shall be deemed so
given or delivered (A) if sent by registered or certified mail, postage prepaid,
return receipt requested, on the third Business Day after such notice,
communication or material, addressed as above provided, is delivered to a United
States post office and a receipt therefor is issued thereby, (B) if sent by any
other means of physical delivery, when such notice, communication or material is
delivered to the appropriate address as above provided, (C) if sent by
telecopier, when such notice, communication or material is transmitted to the
appropriate telecopier number as above provided and is received at such number
and (D) if given by telephone, when communicated to the individual or any member
of the department specified as the individual or department to whose attention
notices, communications and materials are to be given or delivered, or, in the
case of notice by the Bank to the Borrower under Section 6.02 given by telephone
as above provided, if any individual or any member of the department to whose
attention notices, communications and materials are to be given or delivered is
unavailable at the time, to any other officer or employee of the Borrower,
except that (x) notices of a change of address, telecopier or telephone number
or individual or department to whose attention notices, communications and
materials are to be given or delivered shall not be deemed given until received
and (y) notices, communications and materials to be given or delivered to the
Bank pursuant to Sections 1.02, 1.07 and Article 5 shall not be deemed given or
delivered until received by the officer of the Bank responsible, at the time,
for the administration of the Loan Documents.

 

20

--------------------------------------------------------------------------------


 

(d)           Reasonable Notice.  Any requirement under Applicable Law of
reasonable notice by the Bank to the Borrower of any event in connection with,
or in any way related to, the Loan Documents or the exercise by the Bank of any
of its rights thereunder shall be met if notice of such event is given to the
Borrower in the manner prescribed above at least 10 days before (A) the date of
such event or (B) the date after which such event will occur.

 

Section 8.02           Expenses; Indemnification.  Whether or not any Loans are
made hereunder, the Borrower shall:

 

(a)           pay or reimburse the Bank for all transfer, documentary, stamp and
similar taxes, and all recording and filing fees and taxes, payable in
connection with, arising out of, or in any way related to, the execution,
delivery, performance or enforcement of the Loan Documents or the making of the
Loans;

 

(b)           pay or reimburse the Bank for all costs and expenses (including
reasonable fees and disbursements of legal counsel, appraisers, accountants and
other experts employed or retained by the Bank) incurred by the Bank in
connection with, arising out of, or in any way related to (i) the negotiation,
preparation, execution and delivery of the Loan Documents and any waiver,
amendment or consent thereunder or thereto, whether or not executed, (ii) the
administration of and any operations under the Loan Documents, (iii) consulting
with respect to any matter in any way arising out of, related to, or connected
with, the Loan Documents, including (A) the  protection, preservation, exercise
or enforcement of any of its rights under or related to the Loan Documents or
(B) the performance of any of its obligations under or related to the Loan
Documents, or (iv) protecting, preserving, exercising or enforcing any of its
rights under or related to the Loan Documents; and

 

(c)           indemnify and hold each Indemnified Person harmless from and
against all losses (including judgments, penalties and fines) suffered, and pay
or reimburse each Indemnified Person for all costs and expenses (including fees
and disbursements of legal counsel and other experts employed or retained by
such Indemnified Person) incurred, by such Indemnified Person in connection
with, arising out of, or in any way related to (i) any Loan Document Related
Claim (whether asserted by such Indemnified Person or the Borrower or any other
Person), including the prosecution or defense thereof and any litigation or
proceeding with respect thereto (whether or not, in the case of any such
litigation or proceeding, such Indemnified Person is a party thereto), or (ii)
any investigation, governmental or otherwise, arising out of, related to, or in
any way connected with, the Loan Documents or the relationships established
thereunder, except that the foregoing indemnity shall not be applicable to any
loss suffered by any Indemnified Person to the extent such loss is determined by
a judgment of a court that is binding on the Borrower and such Indemnified
Person, final and not subject to review on appeal, to be the result of acts or
omissions on the part of such Indemnified Person constituting (x) willful
misconduct or gross negligence, (y) knowing violations of law or (z) in the case
of claims by the Borrower against such Indemnified Person, such Indemnified
Person’s failure to observe any other standard applicable to it under any of the
other provisions of the Loan Documents or, but only to the extent not waivable
thereunder, Applicable Law.

 

21

--------------------------------------------------------------------------------


 

Section 8.03           Amounts Payable Due upon Request for Payment.  All
amounts payable by the Borrower under Section 8.02 and under the other
provisions of the Borrower Loan Documents shall, except as otherwise expressly
provided, be due reasonably promptly upon request for the payment thereof
(together with such supporting documentation as may be reasonably requested by
Borrower).

 

Section 8.04           Remedies of the Essence.  The various rights and remedies
of the Bank under the Borrower Loan Documents are of the essence of those
agreements, and the Bank shall be entitled to obtain a decree requiring specific
performance of each such right and remedy.

 

Section 8.05           Rights Cumulative.  Each of the rights and remedies of
the Bank under the Loan Documents shall be in addition to all of its other
rights and remedies under the Loan Documents and Applicable Law, and nothing in
the Loan Documents shall be construed as limiting any such rights or remedies.

 

Section 8.06           Confidentiality.  The Bank agrees to take and to cause
its Affiliates to take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all non-public information provided to it by
the Borrower, the Guarantor or any Subsidiary, under this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information other than in connection with the administration or enforcement of
this Agreement and the other Loan Documents or in connection with other business
now or hereafter existing or contemplated with the Borrower, the Guarantor or
any Subsidiary; except to the extent such information (i) was or becomes
generally available to the public other than as a result of disclosure by the
Bank, or (ii) was or becomes available on a non-confidential basis from a source
other than the Borrower or the Guarantor, provided that such source is not bound
by a confidentiality agreement with the Borrower or the Guarantor; provided,
however, that any Lender may disclose such information (A) pursuant to any
requirement of any governmental authority to which the Bank is subject or in
connection with an examination of the Bank by any such authority; (B) pursuant
to subpoena or other court process; (C) when required to do so in accordance
with the provisions of Applicable Law; (D) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document; (E) to the Bank’s independent auditors, legal counsel and other
professional advisors; and (F) to any participant or Assignee, actual or
potential, or any actual or proposed contractual counterparty (or its advisors)
to any securitization, hedge, or other derivative transaction relating to the
parties’ obligations hereunder, provided that such Person agrees in writing to
keep such information confidential to the same extent required of the Banks
hereunder; and provided, further, however, that the parties hereto (and each
employee, representative or other agent thereof) may disclose to any and all
persons, without limitation of any kind, the “structure” and “tax aspects” (in
each case, within the meaning of Treasury Regulation section 1.6011-4T) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to such Person
relating to such structure and tax aspects, except that, with respect to any
document or similar item that in either case contains information concerning
such tax structure or tax aspects of the transactions contemplated hereby as
well as other information, this proviso shall only apply to such portions of the
document or similar item that relate to such  tax structure or tax aspects of
the transactions contemplated hereby.

 

22

--------------------------------------------------------------------------------


 

Section 8.07           Amendments; Waivers.  Any term, covenant, agreement or
condition of the Borrower Loan Documents may be amended, and any right under the
Borrower Loan Documents may be waived, if, but only if, such amendment or waiver
is in writing and is signed by the Bank and, in the case of an amendment, by the
Borrower.  Unless otherwise specified in such waiver, a waiver of any right
under the Borrower Loan Documents shall be effective only in the specific
instance and for the specific purpose for which given.  No election not to
exercise, failure to exercise or delay in exercising any right, nor any course
of dealing or performance, shall operate as a waiver of any right of the Bank
under the Borrower Loan Documents or Applicable Law, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right of the Bank under the Borrower Loan
Documents or Applicable Law.

 

Section 8.08           Set-Off; Suspension of Payment and Performance.  The Bank
is hereby authorized by the Borrower, at any time and from time to time, without
notice, (a) during any Event of Default, to set off against, and to appropriate
and apply to the payment of, the Liabilities of the Borrower under the Borrower
Loan Documents (whether matured or unmatured, fixed or contingent or liquidated
or unliquidated) any and all Liabilities owing by the Bank or any of its
Affiliates to the Borrower (whether payable in Yen or any other currency,
whether matured or unmatured and, in the case of Liabilities that are deposits,
whether general or special, time or demand and however evidenced and whether
maintained at a branch or office located within or without the United States)
and (b) during any Event of Default, to suspend the payment and performance of
such Liabilities owing by the Bank or its Affiliates and, in the case of
Liabilities that are deposits, to return as unpaid for insufficient funds any
and all checks and other items drawn against such deposits.

 

Section 8.09           Assignments and Participations.

 

(a)           Assignments.

 

(I)            THE BORROWER MAY NOT ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THE BORROWER LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE BANK,
AND NO ASSIGNMENT OF ANY SUCH OBLIGATION SHALL RELEASE THE BORROWER THEREFROM
UNLESS THE BANK SHALL HAVE CONSENTED TO SUCH RELEASE IN A WRITING SPECIFICALLY
REFERRING TO THE OBLIGATION FROM WHICH THE BORROWER IS TO BE RELEASED.

 

(II)           THE BANK MAY FROM TIME TO TIME WITH THE CONSENT OF THE BORROWER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, ASSIGN ANY OR ALL OF ITS
RIGHTS AND OBLIGATIONS UNDER THE BORROWER LOAN DOCUMENTS TO ONE OR MORE PERSONS;
PROVIDED, HOWEVER, THAT THE CONSENT OF THE BORROWER SHALL NOT BE REQUIRED WITH
RESPECT TO ANY ASSIGNMENT EFFECTED WITH RESPECT TO ANY AFFILIATE OF THE BANK,
WELLS FARGO, N.A., OR HSBC HOLDINGS PLC.  ANY ASSIGNMENT BY THE BANK OF ANY OR
ALL OF ITS OBLIGATIONS UNDER THE BORROWER LOAN DOCUMENTS SHALL RELEASE THE BANK
THEREFROM.  IN CONNECTION THEREWITH, THE BANK MAY DISCLOSE ANY INFORMATION
RELATING TO THE LOAN DOCUMENTS, BORROWER OR ITS BUSINESS, OR THE GUARANTOR OR
ITS BUSINESS; PROVIDED THAT THE PERSON TO WHOM SUCH INFORMATION IS DISCLOSED
SHALL HAVE AGREED TO MAINTAIN THE CONFIDENTIALITY THEREOF TO THE EXTENT REQUIRED
BY SECTION 8.06.

 

23

--------------------------------------------------------------------------------


 

(b)           Participations.  The Bank may from time to time sell or otherwise
grant participations in any or all of its rights and obligations under the
Borrower Loan Documents without the consent of the Borrower.

 

(c)           Rights of Assignees and Participants.  Each assignee of, and each
holder of a participation in, the rights of the Bank under the Borrower Loan
Documents, if and to the extent the applicable assignment or participation
agreement so provides, (i) shall, with respect to its assignment or
participation, be entitled to all of the rights of the Bank (as fully, in the
case of a holder of a participation, as though it were the Bank) and (ii) may
exercise any and all rights of set-off or banker’s lien with respect thereto (as
fully, in the case of a holder of a participation, as though the Borrower were
directly indebted to such holder for amounts payable under the Borrower Loan
Documents to which such holder is entitled under the applicable participation
agreement); provided, however, that no assignee or holder of a participation
shall be entitled to any amounts that would otherwise be payable to it with
respect to its assignment or participation under Section 1.09(b) or (c) or
Section 7.02 unless such amounts would have been payable to the Bank that made
such assignment or granted such participation if such assignment had not been
made or such participation had not been granted.

 

Section 8.10           Governing Law.  This Agreement and the Note shall be
construed in accordance with and governed by the law of the State of California
(without giving effect to its choice of law principles).

 

Section 8.11           Judicial Proceedings; Waiver of Jury Trial.  Any judicial
proceeding brought against the Borrower with respect to any Loan Document
Related Claim may be brought in any court of competent jurisdiction in the State
of California or in Japan as selected by the Bank, and, by execution and
delivery of this Agreement, the Borrower (a) accepts, generally and
unconditionally, the nonexclusive jurisdiction of such courts and any related
appellate court and irrevocably agrees to be bound by any judgment rendered
thereby in connection with any Loan Document Related Claim and (b) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such a court is an inconvenient
forum.  The Borrower hereby waives personal service of process and consents that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its address specified or determined in accordance with the
provisions of Section 8.01, and service so made shall be deemed completed on the
third Business Day after such service is deposited in the mail. Nothing herein
shall affect the right of the Bank or any other Indemnified Person to serve
process in any other manner permitted by law or shall limit the right of the
Bank or any other Indemnified Person to bring proceedings against the Borrower
in the courts of any other jurisdiction. Any judicial proceeding by the Borrower
against the Bank involving any Loan Document Related Claim shall be brought only
in a court located in the State of California. THE BORROWER AND THE BANK HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE BOTH PARTIES
INVOLVING ANY LOAN DOCUMENT RELATED CLAIM.

 

Section 8.12           LIMITATION OF LIABILITY.  NEITHER THE BANK NOR ANY OTHER
INDEMNIFIED PERSON SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE

 

24

--------------------------------------------------------------------------------


 

FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY THE BORROWER IN
CONNECTION WITH ANY LOAN DOCUMENT RELATED CLAIM.

 

Section 8.13           Severability of Provisions.  Any provision of the
Borrower Loan Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. To the extent permitted by Applicable Law, the Borrower hereby
waives any provision of Applicable Law that renders any provision of the
Borrower Loan Documents prohibited or unenforceable in any respect.

 

Section 8.14           Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto were upon the same instrument.

 

Section 8.15           Survival of Obligations.  Except as otherwise expressly
provided therein, the rights and obligations of the Borrower, the Bank and the
other Indemnified Persons under the Borrower Loan Documents shall survive the
Repayment Date.

 

Section 8.16           Entire Agreement.  This Agreement and the Note embody the
entire agreement between the Borrower and the Bank relating to the subject
matter hereof and supersede all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.

 

Section 8.17           Successors and Assigns.  All of the provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

Section 8.18           Currency of Payment.  The obligation of the Borrower to
pay in Yen (or  such other currency as may be specified herein) under this
Agreement or the Loan Documents shall not be deemed to have been novated,
discharged or satisfied by any tender of (or recovery under judgement expressed
in) any currency other than Yen (or other than such specified currency), except
to the extend to which such tender (or recovery) shall result in the effective
payment of such aggregate amount in Yen (or such other currency) at the place
where such payment is to be made and, accordingly, the amount (if any) by which
any such tender (or recovery) shall fall short of such amount shall be and
remain due to the Bank as a separate obligation, unaffected by judgement having
been obtained (if such is the case) for any other amounts due or in respect of
this Agreement of the Loan Documents.  For the avoidance of doubt, it is
understood that the exchange rate used for this purpose may be less favorable to
the Borrower than the definition of the Applicable Currency Exchange Rate.

 

Section 8.19           Process Agent.  The Borrower irrevocably designates,
appoints, and empowers the Guarantor to receive for it and on its behalf,
service of process issued out of a court of competent jurisdiction in the State
of California in any proceedings arising out of or in connection with Loan
Document Related Claim.  If at any time such process agent shall cease for any
reason to act as such, the Borrower shall irrevocably appoint and designate
without delay another reputable person to act as such agent and shall promptly
deliver to the Bank evidence in

 

25

--------------------------------------------------------------------------------


 

writing of such other agent’s acceptance of such appointment and designation. 
Failing any such appointment and designation within seven (7) days after written
demand therefor by the Bank, the Bank shall be entitled at the cost of the
Borrower irrevocably to appoint and designate another such agent on behalf of
the Borrower, and the Borrower hereby appoints the Bank its duly authorized
attorney for this purpose.  The Borrower agrees that service on any such person
in the State of California shall be deemed due service for the purpose of the
Proceedings in courts therein without prejudice to any other mode of service and
agrees that the failure of the person authorized in the State of California to
give any notice of any such service to it shall not impair or affect the
validity of such service or of any judgment rendered in any proceeding based
thereon.

 


ARTICLE 9

INTERPRETATION


 

Section 9.01           Definitional Provisions.

 

(a)           Defined Terms.  For the purposes of this Agreement:

 

“Adjusted Euroyen Rate” means, for any Interest Period, a rate per annum
(rounded upward, if necessary, to the next higher 1/16 of 1%) equal to the rate
obtained by dividing (i) the Yen COF Rate for such Interest Period by (ii) a
percentage equal to 1 minus the Reserve Requirement in effect from time to time
during such Interest Period.

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person; unless otherwise specified,
“Affiliate” means an Affiliate of the Borrower.

 

“Agreement” means this Agreement, including all schedules, annexes and exhibits
hereto.

 

“Agreement Date” means the date set forth as such on the last signature page
hereof.

 

“Applicable Currency Exchange Rate” means, as of any date of determination and
as the context may require, the telegraphic transfer mean rate of exchange (net
of all fees and commissions) then applicable to: (a) the conversion of Dollars
to Yen or (b) the conversion of Yen to Dollars, as the context may require.  The
applicable rate of exchange shall be the spot mid rate or the TTM rate at 10:00
a.m. in Tokyo indicated on Reuter’s page TKFF on the relevant date (or, if no
such quotations shall be available on such date, on the date closest to such
date).  For the avoidance of doubt, this rate will apply only for the notional
currency conversions expressly provided for herein.

 

“Applicable Law” means, anything in Section 8.10 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and (ii)
all applicable provisions of all (A) constitutions, statutes, rules, regulations
and orders of governmental bodies, (B) Governmental

 

26

--------------------------------------------------------------------------------


 

Approvals and (C) orders, decisions, judgments and decrees of all courts
(whether at law or in equity or admiralty) and arbitrators.

 

“Bank” means (i) Wells Fargo HSBC Trade Bank N.A. and (ii) any Person that has
been assigned any or all of the rights or obligations of the Bank pursuant to
Section 8.09(a).

 

“Bank’s Office” means the address of the Bank specified in or determined in
accordance with the provisions of Section 8.01(a)(ii).

 

“Base Financial Statements” means the most recent, audited balance sheet of the
Borrower referred to in Schedule 5.02(a) and the related statements of income
and retained earnings and for the Fiscal Year ended with the date of such
balance sheet.

 

“Borrower” means Ocular Sciences K.K., a Japanese corporation.

 

“Borrower Loan Documents” means the Loan Documents to which the Borrower is a
party.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law or regulation to be
closed in: (a) London, England for the purposes of determining Yen COF Rate, and
(b) New York, San Francisco or Tokyo for all other purposes.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as a liability (but without duplication) during
that period and including that portion of Capital Leases which is capitalized on
the balance sheet of Borrower and its Consolidated Subsidiaries) made or
incurred during such period which, in accordance with Generally Accepted
Accounting Principles, are required to be included in or reflected by the fixed
asset accounts of the Borrower and its Consolidated Subsidiaries in any of their
balance sheets (including (i) the value of acquisitions of any interest in any
business or Person, whether by sale, lease or otherwise and (ii) expenditures
for equipment purchased within one hundred eighty (180) days of the trade-in or
sale of existing equipment owned by the Borrower but only to the extent that the
gross amount of such purchase price exceeds the book value of the equipment
being traded in or sold, but excluding expenditures made in connection with the
replacement or restoration of assets to the extent reimbursed or financed from
insurance proceeds or condemnation awards).

 

“Capital Lease” means, with respect to any Person, any lease of any property by
that Person as lessee which, in accordance with Generally Accepted Accounting
Principles, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Capital Security” means, with respect to any Person, (i) any share of capital
stock of such Person or (ii) any security convertible into, or any option,
warrant or other right to acquire, any share of capital stock of such Person.

 

“Certificate” means, an Officer’s or Director’s certificate substantially in the
form of Schedule 2.01 (c).

 

27

--------------------------------------------------------------------------------


 

“Commitment” means (i) an amount of Yen the Dollar Equivalent of which as of
five Business Days prior to making each Loan hereunder is $15,000,000, or (ii)
as the context may require, the obligation of the Bank to make Loans in an
aggregate unpaid principal amount not exceeding such amount.

 

“Consolidated Subsidiary”  means, with respect to any Person at any time, any
Subsidiary or other Person the accounts of which would be consolidated with
those of such first Person in its consolidated financial statements as of such
time; unless otherwise specified, “Consolidated Subsidiary” means a Consolidated
Subsidiary of the Borrower, if any should exist from time to time.

 

“Contract” means (i) any agreement (whether bi-lateral or uni-lateral or
executory or non-executory and whether a Person entitled to rights thereunder is
so entitled directly or as a third-party beneficiary), including an indenture,
lease or license, (ii) any deed or other instrument of conveyance, (iii) any
certificate of incorporation or charter and (iv) any bylaw.

 

“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Dollar Equivalent” means the amount in Dollars obtainable by converting the
amount of Yen involved in such computation into Dollars at the Applicable
Currency Exchange Rate at approximately 10:00 a.m. (Tokyo time) on the date of
determination thereof.

 

“Event of Default” means any of the events specified in Section 6.01.

 

“Existing Guaranty” means (i) any Guaranty outstanding on the Agreement Date, to
the extent set forth on Schedule 4.04, and (ii) any Guaranty that constitutes a
renewal, extension ,or replacement of an Existing Guaranty, but only if (A) at
the time such Guaranty is entered into and immediately after giving effect
thereto, no Default would exist, (B) such Guaranty is binding only on the
obligor or obligors under the Guaranty so renewed, extended or replaced, (C) the
principal amount of the obligations Guaranteed by such Guaranty does not exceed
the principal amount of the obligations Guaranteed by the Guaranty so renewed,
extended, or replaced and (D) the obligations Guaranteed by such Guaranty bear
interest at a rate per annum not exceeding the rate borne by the obligations
Guaranteed by the Guaranty so renewed, extended or replaced except for any
increase that is commercially reasonable at the time of such increase.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Quarter End Date” means the last day of a Fiscal Quarter.

 

“Fiscal Year”  means a fiscal year of the Borrower.

 

“Generally Accepted Accounting Principles” means generally accepted accounting
principles in the United States of America from time to time, applied in a
manner consistent with the accounting principles followed in Japan in the
preparation of the Base Financial Statements.

 

28

--------------------------------------------------------------------------------


 

“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
governmental unit.

 

“Guarantor” means Ocular Sciences, Inc., a Delaware corporation.

 

“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (i) to pay any Liability of any other Person or to otherwise protect, or
having the practical effect of protecting, the holder of any such Liability
against loss (whether such obligation arises by virtue of such Person being a
partner of a partnership or participant in a joint venture or by agreement to
pay, to keep well, to purchase assets, goods, securities or services or to take
or pay, or otherwise) or (ii) incurred in connection with the issuance by a
third Person of a Guaranty of any Liability of any other Person (whether such
obligation arises by agreement to reimburse or indemnify such third Person or
otherwise).  The word “Guarantee” when used as a verb has the correlative
meaning.

 

“Guaranty Agreement” means the Parent Guaranty, dated as of even date herewith,
between the Guarantor and  the Bank.

 

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse) (i) any obligation of such Person for borrowed
money, (ii) any obligation of such Person evidenced by a bond, debenture, note
or other similar instrument, (iii) any obligation of such Person to pay the
deferred purchase price of property or services, except a trade account payable
that arises in the ordinary course of business, (iv) any obligation of such
Person as lessee under a Capital Lease, (v) any Mandatorily Redeemable Stock of
such Person owned by any Person other than such Person or an Indebtedness-Free
Subsidiary of such Person (the amount of such Mandatorily Redeemable Stock to be
determined for this purpose as the higher of the liquidation preference of and
the amount payable upon redemption of such Mandatorily Redeemable Stock), (vi)
any obligation of such Person to purchase securities or other property that
arises out of or in connection with the sale of the same or substantially
similar securities or property, (vii) any non-contingent obligation of such
Person to reimburse any other Person in respect of amounts paid under a letter
of credit or other Guaranty issued by such other Person to the extent that such
reimbursement obligation remains outstanding after it becomes non-contingent,
(viii) any obligation with respect to an interest rate or currency swap or
similar obligation obligating such Person to make payments, whether periodically
or upon the happening of a contingency, except that if any agreement relating to
such obligation provides for the netting of amounts payable by and to such
Person thereunder or if any such agreement provides for the simultaneous payment
of amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount thereof, (ix) any Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on any asset of such Person
and (x) any Indebtedness of others Guaranteed by such Person.

 

“Indemnified Person” means any Person that is, or at any time was, the Bank, an
Affiliate of the Bank or a director, officer, employee or agent of any such
Person.

 

“Information” means data, certificates, reports, statements (including financial
statements), opinions of counsel, documents and other information.

 

29

--------------------------------------------------------------------------------


 

“Intellectual Property” means (i) (A) patents and patent rights, (B) trademarks,
trademark rights, trade names, trade name rights, corporate names, business
names, trade styles, service marks, logos and general intangibles of like nature
and (C) copyrights, in each case whether registered, unregistered or under
pending registration and, in the case of any such that are registered or under
pending registration, whether registered or under pending registration under the
laws of the United States or any other country, (ii) reissues, continuations,
continuations-in-part and extensions of any Intellectual Property referred to in
clause (i), and (iii) rights relating to any Intellectual Property referred to
in clause (i) or (ii), including rights under applications (whether pending
under the laws of the United States or any other country) or licenses relating
thereto.

 

“Interest Period” means, with respect to each Loan, the period commencing on the
date of the making of such Loan and ending on the Maturity Date for such Loan.

 

“Investment” means (i) the acquisition of any interest in any business or
Person, whether by sale, lease or otherwise, (ii) the funding of any loan,
extension of credit, guarantee, advance, accommodation or capital contribution
to or for the benefit of any Person, and (iii) the acquisition of any debt or
equity securities of or claim against or interest in any Person, whether upon
original issuance, by purchase or otherwise or any other items that are or would
be classified as investments on a balance sheet prepared in accordance with
Generally Accepted Accounting Principles.

 

“Lending Office” means the San Francisco office or such other branch or office
of the Bank designated by the Bank from time to time as the branch or office at
which Loans are to be made or maintained.

 

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, whether arising under Contract, Applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

 

“Lien” means, with respect to any property or asset (or any income or profits
therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by Contract, operation of law, legal process or
otherwise) (i) any mortgage, lien, pledge, attachment, levy or other security
interest of any kind thereupon or in respect thereof or (ii) any other
arrangement, express or implied, under which the same is subordinated,
transferred, sequestered or otherwise identified so as to subject the same to,
or make the same available for, the payment or performance of any Liability in
priority to the payment of the ordinary, unsecured creditors of such Person. For
the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any asset that it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

“Loan” means any amount advanced by the Bank pursuant to Section 1.01.

 

30

--------------------------------------------------------------------------------


 

“Loan Document Related Claim” means any claim (whether civil, criminal or
administrative and whether sounding in tort, contract or otherwise) in any way
arising out of, related to, or connected with, the Loan Documents or the
relationships established thereunder, whether such claim arises or is asserted
before or after the Agreement Date or before or after the Repayment Date.

 

“Loan Document Representation and Warranty” means any “Representation and
Warranty” as defined in any Loan Document and any other representation or
warranty made or deemed made under any Loan Document.

 

“Loan Documents” means (i) this Agreement, the Note and the Guaranty Agreement,
and (ii) all other agreements, documents and instruments relating to, arising
out of, or in any way connected with (A) any agreement, document or instrument
referred to in clause (i), (B) any other agreement, document or instrument
referred to in this clause (ii) or (C) any of the transactions contemplated by
any agreement, document or instrument referred to in clause (i) or in this
clause (ii).

 

“Loan Party” means any Person (other than the Bank) that is a party to a Loan
Document.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s capital stock to the extent that it is (i) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other Liability of such Person, (A) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (B) at
the option of any Person other than such Person or (C) upon the occurrence of a
condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings or (ii) convertible into Mandatorily
Redeemable Stock.

 

“Materially Adverse Effect” means, (i) with respect to any Loan Party, a
material adverse effect on the business, assets, Liability, financial condition,
results of operations or business prospects of such Loan Party taken as a whole,
and (ii) with respect to any Loan Document, any material adverse effect on the
binding nature, validity or enforceability thereof as an obligation of any Loan
Party that is a party thereto.

 

“Maturity Date” means ,with respect to a Loan, such date as shall be specified
in the relevant notice of borrowing subject to Section 1.04.

 

“Maximum Permissible Rate” means, with respect to interest payable on any
amount, the rate of interest on such amount that, if exceeded, could, under
Applicable Law, result in (i) civil or criminal penalties being imposed on the
payee or (ii) the payee’s being unable to enforce payment of (or, if collected,
to retain) all or any part of such amount or the interest payable thereon.

 

“Net Profit” means net profit as determined under Generally Accepted Accounting
Principles and in a manner reasonably acceptable to the Bank, acting in good
faith.

 

“Note” means the promissory note in the form of Exhibit A.

 

31

--------------------------------------------------------------------------------


 

“Notification Date” means such date as shall be determined in accordance with
Section 1.02.

 

“Parent Credit Agreement” means the Credit Agreement dated as of April 16, 2002,
among Ocular Sciences, Inc. as borrower, Comerica Bank-California as agent and
the lenders referred to therein, as the same may be amended from time to time.

 

“Permitted Cash Investments” means (i) certificates of deposit or money market
securities with maturities of three years or less issued by any United States,
Australian, Canadian, Japanese or European commercial bank with capital, surplus
and undivided profits of $500,000,000 or more; (ii) obligations issued by, or
guaranteed by, the United States or Japanese government and maturing within
three years from the date of acquisition thereof; (iii) commercial paper,
municipal bonds and similar instruments with maturities of three years or less
rated at least P-1 or A-3, respectively, by Moody’s Investors Service, Inc., or
rated at least A-1 or A, respectively, by Standard & Poor’s Corporation, or
receiving an equivalent rating from any other nationally recognized rating
agency; (iv) repurchase or reverse repurchase agreements issued by any United
States or Japanese commercial bank with capital surplus and undivided profits of
$500,000,000 or more; and (v) investments in money market funds or mutual funds
that invest solely in investments described in clauses (i) through (iv).

 

“Permitted Guaranty” means any Guaranty that is (i) endorsement of instruments
for deposit into Borrower’s account in the ordinary course of the Borrower’s
business and (ii) other unsecured guaranties in an aggregate principal amount
not to exceed $100,000.

 

“Permitted Lien” means:

 

(a)                                  Minor imperfections of title and
encumbrances which do not, singly or in the aggregate, materially interfere with
the value or prevent use of Borrower’s property or transfer of title thereto;

 

(b)                                 Liens that may be from time to time created
in favor of the Bank;

 

(c)                                  existing Liens disclosed on Schedule 4.05
attached hereto and made a part hereof (and any replacement thereof);

 

(d)                                 inchoate Liens for  Taxes, fees, assessments
or other governmental charges which are not delinquent and remain payable
without penalty or (i) which are being contested in good faith, and (ii) for
which adequate reserves have been established to the extent required by GAAP and
other adequate provision for the payment thereof has been made.

 

(e)                                  suppliers’, carriers’, warehousemen’s,
mechanics’, landlords’, materialmen’s, repairmen’s, or other similar Liens
arising in the ordinary course of business which are not delinquent for a period
of more than thirty days.

 

(f)                                    Liens securing obligations of the
Borrower with respect to an interest rate or currency swap or similar obligation
entered into for hedging purposes in favor of the Bank or any Affiliate thereof;

 

32

--------------------------------------------------------------------------------


 

(g)                                 any Lien on the property of Borrower made to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money) not
exceeding $750,000 in the aggregate at any one time outstanding;

 

(h)                                 any easement, right-of-way, restriction and
other similar encumbrance incurred in the ordinary course of business if, in the
aggregate, such items are not substantial in amount;

 

(i)                                     any Lien arising out of any judgment or
award against it if (A) such Lien is being contested in good faith; (B) there is
no material likelihood of the sale, forfeiture or loss of any part of its
properties; and (C) such Lien does not materially interfere with the use of any
material part of its properties;

 

(j)                                     Liens which constitute rights of set-off
of a customary nature or bankers’ Liens with respect to amounts on deposit,
whether arising by operation of law or by contract, in connection with
arrangements entered into with banks in the ordinary course of business; and

 

(k)                                  rights of consignees of inventory in the
ordinary course of business not exceeding $2,000,000 in the aggregate at any one
time outstanding for the Borrower and its Subsidiaries.

 

“Person” means any individual, sole proprietorship, corporation, partnership,
trust, unincorporated organization, mutual company, joint stock company, estate,
union, employee organization, government or any agency or political subdivision
thereof.

 

“Post-Default Rate” means a rate per annum equal to 3.5% plus the Adjusted
Euroyen Rate (determined for interest periods not less than one day nor more
than six months) selected by the Bank from time to time.

 

“Quick Ratio” means, as of any Fiscal Quarter End Date for the Borrower and its
Consolidated Subsidiaries, the ratio of (i) the sum of unrestricted cash, PLUS
unrestricted Permitted Cash Investments, PLUS trade accounts receivable (net of
applicable reserves therefor), DIVIDED BY (ii) the sum of current liabilities,
PLUS (without duplication) the aggregate principal amount of the Loans
outstanding under the Loan Documents, in each case as of such Fiscal Quarter End
Date, as determined in accordance with U.S. GAAP.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulatory Change” means any Applicable Law, interpretation, directive, request
or guideline (whether or not having the force of law), or any change therein or
in the administration or enforcement thereof, that becomes effective or is
implemented or first required or expected to be complied with after the
Agreement Date, whether the same is (i) the result of an enactment by a
government or any agency or political subdivision thereof, a determination of a
court or

 

33

--------------------------------------------------------------------------------


 

regulatory authority, or otherwise or (ii) enacted, adopted, issued or proposed
before or after the Agreement Date, including any such that imposes, increases
or modifies any Tax, reserve requirement, insurance charge, special deposit
requirement, assessment or capital adequacy requirement, but excluding any such
that imposes, increases or modifies any income or franchise tax imposed upon the
Bank by any jurisdiction (or any political subdivision thereof) in which the
Bank or any Lending Office is located.

 

“Repayment Date” means the later of (i) the termination of the Commitment
(whether as a result of the occurrence of the Termination Date or termination
pursuant to Section 6.02) and (ii) the payment in full of the Loans and all
other amounts payable or accrued hereunder.

 

“Representation and Warranty” means any representation or warranty made pursuant
to or under (i) Section 2.02, Article 3, Section 5.02 or any other provision of
this Agreement or (ii) any amendment to, or waiver of rights under, this
Agreement, WHETHER OR NOT, IN THE CASE OF ANY REPRESENTATION OR WARRANTY
REFERRED TO IN CLAUSE (i) OR (ii) OF THIS DEFINITION (EXCEPT, IN EACH CASE, TO
THE EXTENT OTHERWISE EXPRESSLY PROVIDED), THE INFORMATION THAT IS THE SUBJECT
MATTER THEREOF IS WITHIN THE KNOWLEDGE OF THE BORROWER.

 

“Reserve Requirement” means, at any time, the then current maximum rate for
which reserves (including any marginal, supplemental or emergency reserve) are
required to be maintained under Regulation D by member banks of the Federal
Reserve System in California with deposits comparable in amount to those of the
Bank against “Eurocurrency liabilities” as that term is used in Regulation D.
Adjusted Euroyen Rates shall be adjusted automatically on and as of the
effective date of any change in the applicable Reserve Requirement.

 

“Restricted Payment” means (i) any dividend or other distribution on account of
any shares of the Borrower’s capital stock (other than dividends payable solely
in shares of any of its capital stock other than Mandatorily Redeemable Stock),
(ii) any payment on account of the principal of or premium, if any, on any
Indebtedness convertible into shares of the Borrower’s capital stock or (iii)
any payment on account of any purchase, redemption, retirement, exchange or
conversion of any of the Borrower’s Capital Securities.  For the purposes of
this definition a “payment” shall include the transfer of any asset or the
issuance of any Indebtedness or other obligation (the amount of any such payment
to be the fair market value of such asset or the amount of such obligation,
respectively) but shall not include the issuance of any capital stock other than
Mandatorily Redeemable Stock.

 

“Subsidiary” means, with respect to any Person, any other Person (i) securities
of which having ordinary voting power to elect a majority of the board of
directors (or other persons having similar functions) or (ii) other ownership
interests of which ordinarily constituting a majority voting interest, are at
the time, directly or indirectly, owned or controlled by such first Person, or
by one or more of its Subsidiaries, or by such first Person and one or more of
its Subsidiaries; unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

 

“Tax” means any national, federal, state or local tax, assessment or other
governmental charge or levy (including any withholding tax) imposed by any
Japanese, U.S. or other governmental authority upon a Person or upon its assets,
revenues, income or profits.

 

34

--------------------------------------------------------------------------------


 

“Termination Date” means the first anniversary of the closing of the initial
Loan under this Agreement, as such date may from time to time be extended by
mutual agreement of the Borrower and the Bank.

 

“U.S. GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Yen” and “¥” means the lawful currency of Japan.

 

“Yen COF Rate” means, for any Interest Period, the Euroyen London Libor rate as
reported on Reuters Page LIBOR01 as of 11:00 a.m. London time on the second
Business Day prior to the beginning of such Interest Period for a period equal
to the duration of such Interest Period as determined by the Bank.

 

(b)           Other Definitional Provisions.

 

(I)            EXCEPT AS OTHERWISE SPECIFIED HEREIN, ALL REFERENCES HEREIN (A)
TO ANY PERSON SHALL BE DEEMED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS,
(B) TO ANY APPLICABLE LAW DEFINED OR REFERRED TO HEREIN SHALL BE DEEMED
REFERENCES TO SUCH APPLICABLE LAW OR ANY SUCCESSOR APPLICABLE LAW AS THE SAME
MAY HAVE BEEN OR MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME AND (C) TO ANY
LOAN DOCUMENT OR CONTRACT DEFINED OR REFERRED TO HEREIN SHALL BE DEEMED
REFERENCES TO SUCH LOAN DOCUMENT OR CONTRACT (AND, IN THE CASE OF THE NOTE OR
ANY INSTRUMENT, ANY INSTRUMENT ISSUED IN SUBSTITUTION THEREFOR) AS THE TERMS
THEREOF MAY HAVE BEEN OR MAY BE AMENDED, SUPPLEMENTED, WAIVED OR OTHERWISE
MODIFIED FROM TIME TO TIME.

 

(II)           WHEN USED IN THIS AGREEMENT, THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PROVISION OF THIS AGREEMENT, AND THE WORDS “ARTICLE”, “SECTION”,
“ANNEX”, “SCHEDULE” AND “EXHIBIT” SHALL REFER TO ARTICLES AND SECTIONS OF, AND
ANNEXES, SCHEDULES AND EXHIBITS TO, THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

(III)          WHENEVER THE CONTEXT SO REQUIRES, THE NEUTER GENDER INCLUDES THE
MASCULINE OR FEMININE, THE MASCULINE GENDER INCLUDES THE FEMININE, AND THE
SINGULAR NUMBER INCLUDES THE PLURAL, AND VICE VERSA.

 

(IV)          ANY ITEM OR LIST OF ITEMS SET FORTH FOLLOWING THE WORD
“INCLUDING”, “INCLUDE” OR “INCLUDES” IS SET FORTH ONLY FOR THE PURPOSE OF
INDICATING THAT, REGARDLESS OF WHATEVER OTHER ITEMS ARE IN THE CATEGORY IN WHICH
SUCH ITEM OR ITEMS ARE “INCLUDED”, SUCH ITEM OR ITEMS ARE IN SUCH CATEGORY, AND
SHALL NOT BE CONSTRUED AS INDICATING THAT THE ITEMS IN THE CATEGORY IN WHICH
SUCH ITEM OR ITEMS ARE “INCLUDED” ARE LIMITED TO SUCH ITEMS OR TO ITEMS SIMILAR
TO SUCH ITEMS.

 

35

--------------------------------------------------------------------------------


 

(V)           EACH AUTHORIZATION IN FAVOR OF THE BANK OR ANY OTHER PERSON
GRANTED BY OR PURSUANT TO THIS AGREEMENT SHALL BE DEEMED TO BE IRREVOCABLE AND
COUPLED WITH AN INTEREST.

 

(VI)          EXCEPT AS OTHERWISE SPECIFIED HEREIN, ALL REFERENCES HEREIN TO THE
BANK OR ANY LOAN PARTY SHALL BE DEEMED TO REFER TO SUCH PERSON HOWEVER
DESIGNATED IN LOAN DOCUMENTS, SO THAT (A) A REFERENCE TO RIGHTS OF THE BANK
UNDER THE LOAN DOCUMENTS SHALL BE DEEMED TO INCLUDE THE RIGHTS OF SUCH PERSON AS
THE GUARANTEED PARTY UNDER THE GUARANTY AGREEMENT, (B) A REFERENCE TO COSTS
INCURRED BY THE BANK IN CONNECTION WITH THE LOAN DOCUMENTS SHALL BE DEEMED TO
INCLUDE COSTS INCURRED BY SUCH PERSON AS THE GUARANTEED PARTY UNDER THE GUARANTY
AGREEMENTS.

 

(VII)         EXCEPT AS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE MEANINGS HEREIN ASCRIBED TO THEM WHEN USED IN THE NOTE
OR ANY CERTIFICATE, OPINION OR OTHER DOCUMENT DELIVERED PURSUANT HERETO OR
THERETO.

 

Section 9.02           Accounting Matters.  Unless otherwise specified herein,
all accounting determinations hereunder and all computations utilized by the
Borrower in complying with the covenants contained herein shall be made, all
accounting terms used herein shall be interpreted, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with U.S.
GAAP, except, in the case of such financial statements, for departures from
Generally Accepted Accounting Principles that may from time to time be approved
in writing by the independent certified public accountants who are at the time,
in accordance with Section 5.01(b), reporting on the Borrower’s financial
statements.

 

Section 9.03           Representations and Warranties.  All Representations and
Warranties shall be deemed made (a) in the case of any Representation and
Warranty contained in this Agreement at the time of its initial execution and
delivery, at and as of the Agreement Date, (b) in the case of any Representation
and Warranty contained in this Agreement or any other document at the time any
Loan is made, at and as of such time and (c) in the case of any particular
Representation and Warranty, wherever contained, at such other time or times as
such Representation and Warranty is made or deemed made in accordance with the
provisions of this Agreement or the document pursuant to, under or in connection
with which such Representation and Warranty is made or deemed made.

 

Section 9.04           Captions.  Captions to Articles, Sections and subsections
of, and Annexes, Schedules and Exhibits to, this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or in any way affect the meaning or construction of any
provision of this Agreement.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers all as of the Agreement Date, and acknowledge
that this Agreement has been made and delivered in the City of San Francisco,
the last signature hereto having been affixed in said City, and this Agreement
having become effective only upon such execution and delivery.

 

 

OCULAR SCIENCES K.K.

 

 

 

By

/s/ Steven M. Neil

 

 

 

Name:  Steven M. Neil

 

 

Title:  Director

 

 

 

WELLS FARGO HSBC TRADE BANK N.A.

 

 

 

 

 

 

 

By

/s/ Virginia Adams

 

 

 

Name: Virginia Adams

 

 

Title:  Vice President

 

 

 

Agreement Date: December 29, 2003

 

--------------------------------------------------------------------------------


 

Schedule 1.02

 

NOTICE OF BORROWING

 

[Name and address

of Bank in accordance with

Section 8.01(a)(ii)]

 

Date:

 

Gentlemen:

 

Reference is made to the Credit Agreement (the “Credit Agreement”), dated as of
December 26, 2003, between Ocular Sciences K.K. (“Borrower”) and Wells Fargo
HSBC Trade Bank N.A. (the “Bank”). The Borrower hereby gives notice pursuant to
Section 1.02 of the Credit Agreement of its request to have the following Loan
made to it on [insert requested date of borrowing] (the “Borrowing Date”):

 

Loan Amount

 

¥

 

 

Maturity Date

 

 

 

 

Interest Period

 

 

 

 

 

 

 

We request that the proceeds of the Loan be remitted to:

 

Account Name (Beneficiary):

 

 

Bank:

 

 

Bank Name:

 

 

Bank Address:

 

 

SWIFT Number:

 

 

Account Number:

 

 

 

The aggregate amount of other Loans that are scheduled to mature on or prior to
the Borrowing Date is ¥[                    ].  If such amount is duly repaid,
then the aggregate unpaid principal amount of all Loans will be
¥[                    ].

 

Each Loan Document Representation and Warranty is true and correct at and as of
the date hereof and will be true and correct at and as of the time the Loans are
made, in each case both with and without giving effect to the Loans and the
application of the proceeds hereof.

 

No Default has occurred and is continuing as of the date hereof or would result
from the making of the Loans or from the application of the proceeds thereof if
the Loan was made on the date hereof, and no Default will have occurred and be
continuing at the time the Loan is to be made or would result from the making of
the Loan or from the application of the proceeds thereof.

 

--------------------------------------------------------------------------------


 

This notice of borrowing may be executed in separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute but one and the same instrument.

 

 

OCULAR SCIENCES K.K.

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 2.01(a)

 

DIRECTOR’S CERTIFICATE OF BORROWER

 

I, Masakazu Niwa, Representative Director of Ocular Sciences K.K., a Japanese
corporation (the “Company”), do hereby certify that:

 

1.             Attached hereto as Exhibit A is a true and complete copy of the
Articles of Incorporation of the Company, as in full force and effect on
November 20, 2003, and at all times since said date, to and including the date
hereof;

 

2.             Attached hereto as Exhibit B is a true and complete copy of the
Resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of the Credit Agreement dated as of December 26, 2003
by and between the Company and Wells Fargo HSBC Trade Bank N.A. (the “Credit
Agreement”), and the documents related thereto;

 

3.             The President/CEO of the Company has full authority given to him
by the Board of Directors of the Company to enter into the transactions
contemplated by the Credit Agreement without express Board approval;

 

4.             The following people are duly elected or appointed, qualified and
acting officers of the Company holding the office set forth opposite each such
officers’ respective names below, the signature appearing opposite each such
name below is the genuine signature of such person and each such person is
authorized to execute the Credit Agreement and the documents related thereto:

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

Steven M. Neil

 

Director

 

 

 

 

 

 

 

James M. Welch

 

Director

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this 19th day of December, 2003.

 

 

 

 

 

Masakazu Niwa

 

Representative Director

 

--------------------------------------------------------------------------------


 

I, the undersigned, as Director of Ocular Sciences K.K., do hereby certify that
Masakazu Niwa is the duly elected, qualified and acting Representative Director
of the Company, and that his signature on the foregoing certificate is his
genuine signature.

 

 

 

 

 

Steven M. Neil

 

Director

 

--------------------------------------------------------------------------------


 

Schedule 2.01(b)

 

OFFICER’S CERTIFICATE OF GUARANTOR

 

I, [Name], [Title]of Ocular Sciences, Inc. a                corporation (the
“Company”), do hereby certify that:

 

1.             Attached hereto as Exhibit A is a true and complete copy of the
Certificate of Incorporation of the Company certified by the
                           Secretary of State on         ,                     ,
which has not been amended since                          ;

 

2.             Attached hereto as Exhibit B is a true and complete copy of the
Bylaws of the Company, as in full force and effect on                         ,
and at all times since said date, to and including the date hereof;

 

3.             Attached hereto as Exhibit C is a true and complete copy of the
Resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of the Guaranty Agreement dated as of December 26, 2003
by the Company for the benefit of Wells Fargo HSBC Trade Bank, N.A (the
“Guaranty Agreement”) and the documents related thereto;

 

4.             The following people are duly elected or appointed, qualified and
acting officers of the Company holding the office set forth opposite each such
officers’ respective names below, the signature appearing opposite each such
name below is the genuine signature of such person and each such person is
authorized to execute the Guaranty Agreement and the documents related thereto:

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of December,
2003.

 

 

 

[Name]

 

[Title]

 

I, the undersigned, as [Title] of Ocular Sciences, Inc., do hereby certify that
              is the duly elected, qualified and acting President of the
Company, and that his signature on the foregoing certificate is his genuine
signature.

 

 

 

[Name]

 

[Title]

 

--------------------------------------------------------------------------------


 

Schedule 2.01(c)

 

(DIRECTOR’S/OFFICER’S) CERTIFICATE OF (BORROWER/GUARANTOR)

 

I,                                       , do hereby certify that I am the
[Director / Officer] of (Borrower/Guarantor) (the “Company”), and do further
hereby certify pursuant to that certain Credit Agreement dated as of December
26, 2003 (the “Credit Agreement”) by and between the Ocular Sciences K.K. and
Wells Fargo HSBC Trade Bank N.A. (capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement),
that:

 

[except to the extent set forth on Annex A hereto,]:

 

(i)            each Loan Document Representation and Warranty is true and
correct in all material aspects at and as of the date hereof and with and
without giving effect to the Loans and the application of the proceeds thereof,
and

 

(ii)           no Default has occurred and is continuing as of the date hereof
or would result from the making of the Loans or from the application of the
proceeds thereof if the Loans were made on the date hereof.

 

This Certificate is given in my capacity as the [Director / Chief Financial
Officer] of the Company.

 

IN WITNESS WHEREOF, I have signed my name as the [Director / Chief Financial
Officer] of the Company this           day of December 2003.

 

 

[Name]

 

[Title]

 

I,                               , the [Representative Director / Officer] of
[Borrower/Guarantor], do hereby certify that                                   
is the duly qualified [Director / Officer] of [Borrower/Guarantor], that the
signature set forth above is his genuine signature and that the statements in
the foregoing certificate are true and correct.

 

 

[Name]

 

[Representative Director/
President]

 

--------------------------------------------------------------------------------


 

Schedule 2.01(d)

 

FORM OF OPINION OF COUNSEL FOR

THE BORROWER AND THE GUARANTOR

 

 

 

See Tab 7

 

--------------------------------------------------------------------------------


 

Schedule 2.01(e)

 

FORM OF OPINION OF COUNSEL FOR THE BORROWER

 

 

 

See Tab 8

 

--------------------------------------------------------------------------------


 

Schedule 2.01(f)

 

[Letterhead of Borrower]

 

CERTIFICATE OF NEGOTIATING OFFICER

 

Dated

 

Ocular Sciences K.K. (the “Company”) is today entering into the Credit Agreement
dated as of December 26, 2003 (the “Credit Agreement”), with Wells Fargo HSBC
Trade Bank N.A. (the “Bank”).  Capitalized terms not defined herein shall have
the meaning ascribed to such terms in the Credit Agreement.

 

I am the Director of the Company who was principally involved in negotiating the
Credit Agreement.

 

I hereby confirm that I have read the Loan Documents and that I understand that
they require the Company to waive any rights it may have to trial by jury and to
claim any special, indirect and consequential damages.  I also understand that
the Loan Documents provide that certain costs, fees and expenses will be payable
by the Borrower upon prepayment of the amounts due thereunder.  I also confirm
that I understand that the Loan Documents embody the entire agreement between
the Company and the Bank and supersede all prior agreements, representations and
understandings relating to the subject matter thereof.

 

I further confirm that I have reviewed my understanding of the Loan Documents
with Messrs.                                                       who have
acted as lawyers for the Company in the transaction.

 

Finally, I confirm to you that in the course of negotiating the Loan Documents I
worked principally with Mr./Ms.                    and neither he/she nor any
other representative of the Bank, nor the lawyers for the Bank, made any
representations to me that are inconsistent with the terms and provisions of the
Loan Documents.

 

 

 

 

 

Director

 

--------------------------------------------------------------------------------


 

Schedule 3.03

 

SCHEDULE OF REQUIRED CONSENTS AND

GOVERNMENTAL APPROVALS

 

Application Form for Income Tax Convention (Relief from Japanese Income Tax on
Interest)

 

--------------------------------------------------------------------------------


 

Schedule 3.04

 

SCHEDULE OF MATERIAL LITIGATION

 

Borrower is not party to any material litigation at this time.

 

--------------------------------------------------------------------------------


 

Schedule 4.04

 

SCHEDULE OF EXISTING GUARANTIES

 

Borrower has no guaranties outstanding at this time.

 

--------------------------------------------------------------------------------


 

Schedule 4.05

 

SCHEDULE OF EXISTING LIENS

 

Description of Debt

 

Lender

<Operating Lease>

 

 

Copier Lease

 

Ricoh Lease K.K.

Computer Equipment

 

Daiichi Lease K.K.

Telephone Equipment

 

Daiichi Lease K.K.

Delivery Equipment in Warehouse (Sagawa)

 

Daiichi Lease K.K.

Car Lease

 

GE Fleet Service Corporation

Car Lease

 

Toyota Rent-a-lease Tokyo K.K.

 

--------------------------------------------------------------------------------


 

Schedule 4.10

 

SCHEDULE OF EXISTING INVESTMENTS

 

Borrower has no investments at this time.

 

--------------------------------------------------------------------------------


 

Schedule 4.11

 

SCHEDULE OF EXISTING INDEBTEDNESS

 

Borrower has no thirty party indebtedness at this time.

 

--------------------------------------------------------------------------------


 

Schedule 4.14

 

TRANSACTIONS WITH AFFILIATES

 

Shareholder

 

Capital Amount

 

 

 

Sidecastle Limited

 

JPY 10,000,000 (100%)

 

 

Lender

 

Total Outstanding as of 11/30/03

 

 

 

Ocular Sciences, Inc

 

JPY8

64,094,711

 

Precision Lens Manufacturing & Technology, Inc

 

JPY

2,182,852,106

 

 

Inter-company Product Purchases

 

Name

 

Address

 

 

 

Ocular Sciences, Inc

 

1855 Gateway Boulevard, Suite 700 Concord, California 94520 USA

Ocular Sciences Limited UK

 

Unit 10 The Quadrangle Abby Park Industrial Estate Romsey, Hampshire S051 9AQ
United Kingdom

 

--------------------------------------------------------------------------------


 

Schedule 5.01(a)

 

OCULAR SCIENCES K.K.

 

CERTIFICATE AS TO QUARTERLY FINANCIAL STATEMENTS 

 

I,                              , [Director] of Ocular Sciences K.K., a Japanese
corporation (the “Borrower”), hereby certify, pursuant to Section 5.01(a) of the
Credit Agreement dated as of                      , 20     between the Borrower
and Wells Fargo HSBC Trade Bank N.A. (the “Credit Agreement”) that:

 

1.(a)        The accompanying unaudited financial statements of the Borrower as
at and for the quarterly accounting period ending                    , 20   ,
are complete and correct and present fairly in all material respects, in
accordance with Generally Accepted Accounting Principles (except for changes
therein or departures therefrom described below that have been approved in
writing by Messrs. , the Borrower’s current independent certified public
accountants), the financial position of the Borrower as at the end of such
quarterly period, and the results of operations for such quarterly period, and
for the elapsed portion of the Fiscal Year ended with the last day of such
quarterly period, in each case on the basis presented and subject only to normal
year-end auditing adjustments and the absence of auditor’s footnotes.

 

(b)           Except as disclosed or reflected in such financial statements, as
at              , the Borrower did not have any Liability, contingent or
otherwise, or any unrealized or anticipated loss, that, singly or in the
aggregate, have had or might have a Materially Adverse Effect on the Borrower.

 

2.(a)        The changes in and departures from Generally Accepted Accounting
Principles are as follows:

 

All such changes have been approved in writing by Messrs.
                          .

 

(b)           Attached as Annex A are unaudited financial statements of the
Borrower as at                                  and for the quarterly accounting
period ending                     , 200    , which have been prepared in
accordance with Generally Accepted Accounting Principles without giving effect
to the changes referred to in Paragraph 2(a) of this Certificate or any previous
Certificate. Such financial statements are complete and correct and present
fairly in all material respects, in accordance with Generally Accepted
Accounting Principles, the financial position of the Borrower as at the end of
such quarterly period, and the results of operations for such quarterly period,
and for the elapsed portion of the Fiscal Year ending with the last day of such
quarterly period, in each case on the basis presented and subject only to normal
year-end auditing adjustments and the absence of auditor’s footnotes.]*

 

--------------------------------------------------------------------------------

*                 Paragraph (b) should be included in, and Annex A attached to,
the Certificate only if changes from Generally Accepted Accounting Principles
are specified in Paragraph 2(a) of this or any previous Certificate.

 

--------------------------------------------------------------------------------


 

3.             There follow the calculations required to establish whether or
not the Borrower was in compliance with the following Sections of the Agreement:

 

(a)           Section 4.08.

 

(b)           Section 4.09.

 

4.             Based on an examination sufficient to enable me to make an
informed statement, no Default exists, including, in particular, any such
arising under the provisions of Article 4, except the following:

 

5.             Capitalized term not defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

 

[If none such exist, insert “None”; if any do exist, specify the same by
Section, give the date the same occurred, whether it is continuing, and the
steps being taken by the Borrower with respect thereto.]

 

Dated:

 

 

OCULAR SCIENCES K.K.

 

 

 

 

 

 

 

Director

 

--------------------------------------------------------------------------------


 

Schedule 5.01(b)

 

OCULAR SCIENCES K.K.

 

CERTIFICATE AS TO YEAR-END FINANCIAL STATEMENTS

 

I,                    , a Director of Ocular Sciences K.K., a Japanese
corporation (the “Borrower”), hereby certify, pursuant to Section 5.01(b) of the
Credit Agreement dated as of                            , 20    between the
Borrower and Wells Fargo HSBC Trade Bank N.A. that:

 

1.(a)        The accompanying financial statements of the Borrower as at
                             and for the [Fiscal Year] [12 months] ending
                              , 20    , are complete and correct and present
fairly in all material respects, in accordance with Generally Accepted
Accounting Principles (except for changes therein or departures therefrom
described below, that have been approved in writing by Messrs.
                 , the Borrower’s current independent certified public
accountants), the financial position of the Borrower as at the end of such
fiscal [year] [period], and the results of operations for such fiscal [year]
[period], in each case on the basis presented.

 

(b)           Except as disclosed or reflected in such financial statements, as
at                               , the Borrower did not have any Liability,
contingent or otherwise, or any unrealized or anticipated loss, that, singly or
in the aggregate, have had or might have a Materially Adverse Effect on the
Borrower.

 

2.(a)        The changes in and departures from Generally Accepted Accounting
Principles are as follows:

 

All such changes have been approved in writing by Messrs.                 .

 

[(b)          Attached as Annex A are unaudited financial statements of the
Borrower as at                                      and for the [Fiscal Year]
[12 months] ending                          , 20   , which have been prepared in
accordance with Generally Accepted Accounting Principles without giving effect
to the changes referred to in Paragraph 2(a) of this Certificate or any previous
Certificate. Such financial statements are complete and correct and present
fairly in all material respects, in accordance with Generally Accepted
Accounting Principles, the financial position of the Borrower and as at the end
of such fiscal [year] [period], and the results of operations for such fiscal
[year] [period], in each case on the basis presented.]*

 

--------------------------------------------------------------------------------

*                 Paragraph (b) should be included in, and Annex A attached to,
the Certificate only if changes from Generally Accepted Accounting Principles
are specified in Paragraph 2(a) of this or any previous Certificate.

 

--------------------------------------------------------------------------------


 

3.             There follow the calculations required to establish whether or
not the Borrower was in compliance with the following Sections of the
Agreement:*

 

(a)           Section 4.08.

 

(b)           Section 4.09.

 

4.             Based on an examination sufficient to enable me to make an
informed statement, no Default exists, including, in particular, any such
arising under the provisions of Article 4, except the following:

 

[If none such exist, insert “None”; if any do exist, specify the same by
Section, give the date the same occurred, whether it is continuing, and the
steps being taken by the Borrower with respect thereto.]

 

5.             Capitalized terms not defined herein shall have the meaning
ascribed to such terms in  the Credit Agreement.

 

 

OCULAR SCIENCES K.K.

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

*                 The calculations should be made in the same manner and with
the same degree of detail as the calculations set forth in the certificate
delivered by the Borrower pursuant to Section 2.01(h).

 

--------------------------------------------------------------------------------


 

Schedule 5.02(a)

 

SCHEDULE OF HISTORICAL FINANCIAL INFORMATION

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OCULAR SCIENCES K.K.

 

PROMISSORY NOTE

 

San Francisco, California

 

                     ,     

 

FOR VALUE RECEIVED, Ocular Sciences K.K. (the “Borrower”) hereby promises to pay
to the order of Wells Fargo HSBC Trade Bank N.A. (the “Bank”) the principal
amount of the Japanese yen equivalent (determined as provided in the Credit
Agreement referred to below) Thirteen Million Dollars ($15,000,000), or, if
less, the principal amount of the Loans outstanding, on the dates and in the
amounts specified in Section 1.04 of the Credit Agreement referred to below, and
to pay interest on such principal amount on the dates and at the rates specified
in Section 1.03 of such Credit Agreement. All payments due the Bank hereunder
shall be made to the Bank at the place, in the type of money and funds and in
the manner specified in Section 1.09 of such Credit Agreement.

 

Each holder hereof is authorized to endorse on the grid attached hereto, or on a
continuation thereof, each Loan and each payment with respect thereto.

 

Presentment, demand, protest, notice of dishonor and notice of intent to
accelerate are hereby waived by the undersigned.

 

This Note evidences Loans made under, and is entitled to the benefits of, the
Credit Agreement, dated as of even date herewith between the Borrower and the
Bank, as the same may be amended from time to time. Reference is made to such
Credit Agreement, as so amended, for provisions relating to the prepayment and
the acceleration of the maturity hereof. This Note is also entitled to the
benefits of the Guaranty Agreement,.

 

This Note shall be construed in accordance with and governed by the law of the
State of California (without giving effect to its choice of law principles).

 

 

OCULAR SCIENCES K.K.

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

GRID

 

PROMISSORY NOTE

 

Date

 

Amount of Loan

 

Amount of
Principal Paid,

 

Unpaid Principal
Amount of Note

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SECOND AMENDMENT

 

TO THE PARENT CREDIT AGREEMENT 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF THIRD AMENDMENT

 

TO THE PARENT CREDIT AGREEMENT

 

--------------------------------------------------------------------------------
